Exhibit 10.1

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

THIRD AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT

 

This Third Amended and Restated Strategic Alliance Agreement, including the
attached Exhibits and Schedules (together, “Agreement”) is effective as of
October 1, 2020 (“Effective Date”) between Rockwell Automation, Inc., with its
principal place of business located at 1201 South 2nd Street, Milwaukee, WI
53204 (“RA”), and PTC Inc., with its principal place of business located at 121
Seaport Blvd, Boston, MA 02210 (“PTC”). RA and PTC may be referred to in this
Agreement individually as a “Party” and together as the “Parties.” To the extent
a provision set forth in the body of this Agreement conflict with a provision
set forth in an attached Exhibit or Schedule, the provision set forth in the
body of the Agreement shall prevail.

 

RECITALS

 

WHEREAS, the Parties originally entered into a Strategic Alliance Agreement,
dated as of June 11, 2018 (such date, the “Original Effective Date” and such
agreement, the “Original Agreement”);

 

WHEREAS, the Parties entered into an Amended and Restated Strategic Alliance
Agreement dated as of June 19, 2018 (the “Amended and Restated Agreement”) to
address their respective Affiliates in certain applicable situations;

 

WHEREAS, the parties subsequently entered into amendments to the Amended and
Restated Agreement dated September 10, 2018, February 4, 2019, June 28, 2019,
and September 30, 2019 (collectively, the “Prior Amendments”);

 

WHEREAS, the Parties entered into a Second Amended and Restated Strategic
Alliance Agreement dated November 14, 2019 to incorporate the Prior Amendments
into a single document (the “Second Amended and Restated Agreement”);

WHEREAS, the Parties wish to enter into this Agreement to reflect additional
amendments effective from and after the Effective Date;

WHEREAS, RA and PTC entered into a Securities Purchase Agreement dated June 11,
2018 (“Securities Purchase Agreement”) pursuant to which, among other things, RA
acquired shares of PTC’s common stock;

 

WHEREAS, PTC is engaged in the business of developing, marketing and selling
software products and services, including the PTC Products;

 

WHEREAS, RA is engaged in the business of developing, marketing and selling
hardware, software and other products and services, including the RA Products;

 

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

WHEREAS, the Parties desire to cooperate to facilitate interoperability of
certain products of each Party that will be marketed and licensed as combined
offerings to customers as a co-branded offering under a jointly-owned Combined
Offering Brand; and

 

WHEREAS, each Party desires to authorize the other Party and/or its resellers to
resell certain products and services of licensor Party to end user customers.

 

NOW, THEREFORE, in consideration of the foregoing, and in reliance on the mutual
agreements contained herein, the Parties agree as follows:

 

AGREEMENT

1.Definitions.  In addition to terms defined on first use in this Agreement and
the terms defined in the OEM Agreement and the Reseller Agreement, the terms set
forth in this Section 1 (Definitions) will have the meanings set forth below:

1.1“Affiliate” means any company or other business entity controlled by,
controlling or under the common control of the applicable Party.  For the
purposes of the definition of “Affiliate,” “control” will mean the direct or
indirect power to direct, or cause the direction of, the management and policies
of a company or other business entity, whether through ownership of more than
fifty percent (50%) of the voting interest, by contract, or otherwise (and
“controlling” and “controlled” will be construed accordingly).

1.2“Change of Control” means, with respect to a Party:  (a) any person, entity
or “group” (as such term is used in Section 13 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”))becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Party representing 50% or more of the combined voting power of the Party’s
then outstanding securities; (b) the consummation of any merger, consolidation
or other business combination in which the holders of the Party’s outstanding
voting power immediately prior to such transaction do not own (in substantially
the same proportion as their ownership of such voting power immediately prior to
the transaction, other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction) a majority of the outstanding voting power of the
resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of the transaction; or (c) the sale, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Party on a consolidated basis to an unrelated person, entity or group.

1.3“Combined Offering” is defined in the OEM Agreement.

1.4“Combined Offering Brand” is defined in Section 4.1.

1.5“Confidential Information” means any information or data, regardless of
whether it is in tangible form, disclosed by either Party or its Affiliates
(collectively, the “Disclosing

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Party”) to the other Party or its Affiliates (collectively, the “Receiving
Party”) in the performance of this Agreement that the Disclosing Party has
either marked as confidential or proprietary, or has identified in writing as
confidential or proprietary within thirty (30) days of disclosure to the
Receiving Party; provided, however, that reports and/or information related to
or regarding a Disclosing Party’s business plans, strategies, technology,
customers, prospective customers, billing records, and products or services will
be deemed Confidential Information of the Disclosing Party even if not so marked
or identified, unless such information is the subject of any of the exceptions
set forth in the following sentence.  Further, the terms of this Agreement will
constitute the Confidential Information of both Parties.  Information will not
be deemed Confidential Information hereunder if such information: (a) is known
to the Receiving Party prior to receipt from the Disclosing Party directly or
indirectly from a source other than one having an obligation of confidentiality
to the Disclosing Party; (b) becomes known (independently of disclosure by the
Disclosing Party) to the Receiving Party directly or indirectly from a source
other than one having an obligation of confidentiality to the Disclosing Party;
(c) becomes publicly known or otherwise ceases to be secret or confidential,
except through a breach of this Agreement by the Receiving Party; or (d) is
independently developed by the Receiving Party without reference to or use of
the Disclosing Party’s Confidential Information.

1.6“Customers” means customers who acquire Products, including any Combined
Offering, for their internal use and not for redistribution, remarketing,
time-sharing, or service bureau use.

1.7“Customer License Agreement” is defined in the OEM Agreement.

1.8“Disclosing Party” is defined in the definition of Confidential Information.

1.9“Documentation” means the end user documentation that is part of or
distributed with the applicable Products.

1.10“Error” means any failure, omission, or defect in a Product that prevents it
from performing in material conformity to any applicable Documentation.

1.11“Factory SCO” means any connected operations use case related to increasing
productivity, reducing operational risk, increasing system interoperability,
and/or increasing efficiency by entities that are in the primary business of
manufacturing and/or production output as well as vertical industries or
sectors.  Vertical industries or sectors include all companies that engage in
discrete, hybrid or continuous manufacturing or production activities (including
assembly), such as those activities by companies within the industries listed in
Exhibit B, as well as government agencies where manufacturing or production
occurs with the types of use cases described above (e.g., U.S. Armed Forces
manufacturing sites).  For the avoidance of doubt, “Factory SCO” will include
supply chain, transportation and warehousing, utilities (e.g., water &
wastewater treatment operations, power generation and gas distribution),
industrial facilities, energy management and related activities, but will
exclude (a) “smart cities” and (b) factory

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

equipment manufacturers who build IoT or Augmented Reality into the machines
that they sell to factories.

1.12“Factory SCP” means any connected product produced by machine builders or
machine building divisions of end user customers, including factory equipment
manufacturers who build IoT or Augmented Reality into the machines that they
sell to factories, as well as vertical industries or sectors. Vertical
industries or sectors include all companies that engage in discrete, hybrid or
continuous manufacturing or production activities (including assembly), such as
those activities by companies within the industries listed in Exhibit B, as well
as government agencies where manufacturing or production occurs with the types
of use cases described above (e.g., U.S. Armed Forces manufacturing sites).  For
the avoidance of doubt, “Factory SCP” will include supply chain, transportation
and warehousing, utilities (e.g., water & wastewater treatment operations, power
generation and gas distribution), industrial facilities, energy management and
related activities, but will exclude “smart cities.”

1.13“Financial Commitments” is defined in Section 8.

1.14“Governance Team” is defined in Section 2.

1.15“Marks” means, collectively, the PTC Marks and the RA Marks.

1.16“OEM Agreement” means the terms and conditions attached as Exhibit C.

1.17“Product(s)” means, collectively, the PTC Products and the RA Products.

1.18“PTC Marks” means the PTC trademarks on which the Governance Team agree from
time to time.

1.19“PTC Product(s)” means the software (including Distributable Software and
Development Tools) set forth on Exhibit A under the heading “PTC Products” and
Updates thereto, in each case in object code form only.

1.20“PTC Restricted Companies” means the companies listed on Exhibit B under the
heading “PTC Restricted Companies.”

1.21“RA Marks” means the RA trademarks on which the Governance Team agree from
time to time.

1.22“RA Restricted Companies” means the companies listed on Exhibit B under the
heading “RA Restricted Companies”.

1.23“RA Product(s)” means the software (including Distributable Software and
Development Tools) set forth on Exhibit A under the heading “RA Products,” and
Updates thereto, in each case in object code form only.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.24“Receiving Party” is defined in the definition of Confidential Information.

1.25“Reseller Agreement” means the terms and conditions attached as Exhibit D.

1.26“Sales Enablement” means the use of a Product for purposes that do not
directly produce licensing revenue for the applicable Party, including, but not
limited to, demonstrations, non-production customer evaluation (which shall not
exceed three (3) months in the aggregate), benchmarking, development, testing,
copies and back up, maintenance (including the provision of updates and
releases), customer support and training.  

1.27“Updates” means all new releases, Error corrections and hot fixes made
generally available by a Party or its Affiliates to its customers and users
pursuant to its standard support and maintenance services, and provided to the
other Party for use under this Agreement, excluding any new product or feature
that is separately priced and licensed.

2.Governance.  The parties agree to maintain an executive steering committee for
their collaboration under this Agreement (the “Governance Team”).

2.1Composition.  The Governance Team will be made up of at least one executive
from each Party, at least one business liaison from each Party and at least one
technical representative from each Party (provided that the total number of
representatives from each Party will be the same), and will work together to
formalize such collaboration through appropriate procedures and communications
and to manage the implementation and execution of such collaboration. The
Governance Team will operate by consensus, and the members will attempt to reach
agreement on all matters related to the Integration.  As of the Original
Effective Date, the Parties’ Governance Team members are identified on Exhibit
B.  

2.2Replacement.  Replacement of a Party’s Governance Team member will be subject
to unanimous agreement of the Governance Team, which will not be unreasonably
withheld; provided, however, that either Party may unilaterally replace either
of its Governance Team members with an individual who is also assuming or has
assumed the replaced member’s executive position within PTC or RA, as the case
may be.

2.3Meetings.  The Governance Team will meet at least once each calendar quarter
and after each meeting will publish a report for interested constituents within
each Party. On at least an annual basis, such meeting will include a mutual
review of Combined Offering sales and usage, and an assessment of then-current
and anticipated market opportunities for the same.  

2.4Disputes.  The Governance Team will serve as the Parties’ primary forum for
attempting to resolve disputes concerning this Agreement that cannot be resolved
in the routine course of the Parties’ cooperation.

2.5Internal Communications. Each Party will be responsible for its internal
communications as needed to stay apprised of the Governance Team’s decisions and
actions.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

3.Interoperability.  

3.1Cooperation.  

(a)Each Party will work cooperatively with the other Party to achieve
interoperability of the PTC Products with the RA Products (such products,
collectively, “OEM Products”) including making modifications to its own OEM
Products as necessary to make such OEM Products interoperable with the other
Party’s OEM Products.  

(b)To that same end, each Party and its Affiliates will provide to the other
Party beta and pre-release versions of the Updates and new versions of the its
Products prior to or at least no later than its makes such beta and pre-release
versions available to any of its other customers.  Each Party will provide the
other Party and its Affiliates with all Updates and new releases of its
Products, no later than the first commercial release of such new release or
functionality to ensure coordinated and correlated interoperability between the
Products in any Combined Offering.  Neither Party or its Affiliates will be
obligated to adopt a new version or Update of the other Party’s Product on any
particular time-frame, but where the new version or Update includes critical
security fixes, each Party will notify the other Party of the same and the
Parties will coordinate in good faith to determine how to drive adoption of the
same as soon as is reasonably practical.

3.2Future Product Integrations.  The Parties will collaborate on, and share
information with respect to, future product integrations and/or roadmaps
regarding information solutions for the products and services described in this
Agreement.  Notwithstanding the foregoing, upon receipt of a Competition Notice
(as defined in Section 5.8(b)(ii)), neither Party or its Affiliates will be
required to provide information with respect to future product integrations
and/or roadmaps regarding such information solutions.

3.3Cross-Training.  Each Party will train its appropriate employees on the other
Party’s Products and related solutions offerings. In addition, PTC will train
employees of RA and its Affiliates in the manner necessary to permit RA and its
Affiliates with an ability to provide Tier 1 support of [***].

4.Branding; Strategic Relationship Support.

4.1Combined Offering Brand; Branding.  The Parties acknowledge that they
previously agreed upon a “Combined Offering Brand” (i.e., the “FactoryTalk
Innovation Suite Powered by PTC”).  The Parties jointly own the Combined
Offering Brand, and any costs or expenses for trademark, domain and other
protection, defense or enforcement activities associated with the Combined
Offering Brand will be shared equally by the Parties.  The Combined Offering
will be co-branded with the PTC Marks, RA Marks and Combined Offering Brand, as
mutually agreed upon in writing by the Parties.  The Parties and their
applicable Affiliates will advertise, market and promote the Combined Offering
under the agreed-upon PTC Marks, RA Marks and the Combined Offering Brand.  Each
Party will bear its own costs for marketing the Combined Offering.  Licenses for
PTC Products containing the term “Kepware” may only be sold by RA and

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

its Affiliates under the “ThingWorx Kepware” branding (and not the standalone
“Kepware” branding), or such other branding as PTC uses with respect to the
products that currently are referred to as “ThingWorx Industrial Connectivity”.

4.2Designations.  

(a)PTC will identify RA and certain of its mutually agreed upon Affiliates as
PTC’s premier IoT, analytics and industrial automation partner and as a
preferred system integrator for the Factory SCO use cases and will feature RA
and its applicable Affiliates as such on PTC’s and its applicable Affiliates’
respective websites and appropriate marketing collateral, all as mutually agreed
upon in writing by the Parties.  RA will have the Systems Integrator rights set
forth on Exhibit H.

(b)RA will identify PTC and certain of its mutually agreed upon Affiliates as
RA’s premier IoT and AR technology partner for the Factory SCO use cases and
will feature PTC and its applicable Affiliates as such on RA’s and its
applicable Affiliates’ respective websites and appropriate marketing collateral,
all as mutually agreed upon in writing by the Parties.

4.3Self Determination.  Except as expressly set forth in this Agreement, each
Party and its Affiliates may set and determine the manner in which it will
promote, market, and advertise the Combined Offering and the prices that it
charges therefor.

4.4Joint Marketing and Support.

(a)Sales and Marketing Plan.  The Parties will collaborate and maintain a sales
and marketing plan that details the planned joint marketing activities of the
Parties.  Without limiting other elements of such sales and marketing plan, the
Parties hereby agree that each Party shall list the other Party as a top sponsor
of its primary customer/industry event each year (in PTC’s case, LiveWorx, and
in RA’s case, Automation Fair) [***].

(b)Additional PTC Technologies.  If PTC or its Affiliates develop, introduce, or
release new products, offerings, or technologies ancillary or related to
ThingWorx and/or Vuforia, the Parties will discuss on a case-by-case basis
whether to develop appropriate distribution or referral arrangements for such
new products, offerings, or technologies.

(c)Personnel.  Each Party will designate appropriate engineering, sales and
sales enablement, and marketing resources and/or spending to support the joint
go-to-market initiatives, all as mutually agreed in the sales and marketing plan
referred to in clause (a) above.  

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(d)Duties.  Subject to Exhibit J, each Party and its applicable Affiliates will:

(i)employ a competent sales organization with respect to the Combined Offering
and the other Party’s Products and will develop and maintain sufficient
knowledge of the industry, the other Party’s Products, related support and
maintenance services and competitive offerings to be able to demonstrate the
Combined Offering and the other Party’s Products, use its reasonable efforts to
maintain an appropriate level of customer satisfaction with respect to Combined
Offerings and perform its activities hereunder in a professional and workmanlike
manner;

(ii)notify the other Party immediately after becoming aware of any defect in any
of the other Party’s Products or of any Customer problem, claim or threatened
claim with respect to any of the other Party’s Products, and will promptly
forward to the other Party all complaints with respect to any of the other
Party’s Products; and

(iii)be solely responsible for, and will use its commercially reasonable efforts
in, the marketing and commercialization of the Combined Offering.

4.5Publicity.  

(a)General. The Parties will publicize their relationship throughout the Term in
accordance with this Section. Neither Party nor its Affiliates may issue any
press releases and, without limiting the rights under this Section, other public
announcements (collectively “Publicity”) without the prior written approval of
the other Party, except as provided in this Agreement, provided that each Party
and its Affiliates will have the right to cite such press release(s), publicly
use and disclose excerpts from such press release(s) and otherwise publicly use
and disclose information contained in such press release(s) in its sole
discretion.  The Parties agree to cooperate to develop a customer “win” story
highlighting the product and data optimization anticipated from the transactions
contemplated by this Agreement.

(b)Initial Publicity. Reserved.

(c)Pre-approved Description. The Parties will develop a description of their
relationship under this Agreement that may be used, in whole or in part, without
modification by either Party and its Affiliates in any pre-approved Publicity,
without further approval, provided, however, that pre-approval is not required
to utilize the pre-approved description in any sales or marketing collateral,
such as the Web Site of a Party or its Affiliates, customer datasheets,
presentations and proposals.

4.6General Conduct.  Each Party and its Affiliates will conduct business under
its own name and, except as expressly set forth in this Agreement, will not
state or imply that any of its own products or services are endorsed or
recommended by the other Party or its Affiliates. The

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Parties and their respective Affiliates will (a) conduct their respective
business in a manner that reflects favorably at all times on each Party’s
Products, Services, and the good name, goodwill, and reputation of such Party
and its Affiliates; (b) make no representations or warranties to customers or to
the trade with respect to the specifications, features, or capabilities of the
other Party’s products or services other than those made by the Party who owns
the products or services or as otherwise contemplated by or set forth in this
Agreement; and (c) not publish or use any misleading or deceptive advertising
material.

4.7Security.

(a)Each Party agrees that it will follow secure development practices at least
in accordance with industry standard practices.  From time to time, a Party may
require the other Party or its Affiliates to complete a security questionnaire
and in connection with the same, the Party responding to such request will make
available to the requesting Party such documents and access to such personnel as
the requesting Party reasonably request for such purposes.

(b)In the event a Party discovers vulnerabilities in its or the other Party’s
code and/or weaknesses in its or the other Party’s development practices, or if
a Party otherwise learns of the same in its own code or development practices,
each Party agrees to promptly take corrective actions to remedy the same as soon
as reasonably practicable. Any vulnerabilities with CVSS (Common Vulnerability
Scoring System) ratings higher than [***] will be promptly remediated and
retested for verification at each Party’ sole cost and expense, and in the case
of vulnerabilities with CVSS ratings higher than [***], the efforts to remediate
and retest such vulnerabilities must be undertaken with the greatest urgency.

(c)From time to time, Customers may seek additional security requirements.  The
Governance Team will discuss in good faith the adoption of any such additional
security requirements.  In the event that the Governance Team agrees to adopt
such requirements, the Governance Team will establish the time frame for
implementing such requirements.  Each Party will bear its own costs with regard
to any security enhancements to its Products that may be agreed to by the
Governance Team.  

4.8Trademark License.

(a)License.  Each Party (the “Trademark Licensor”) grants the other Party and
its Affiliates (the “Trademark Licensee”) a non-exclusive license to use
Trademark Licensor’s Marks in the exercise of Trademark Licensee’s rights and
the performance of Trademark Licensee’s obligations under this Agreement;
provided, that Trademark Licensee (i) does not create a unitary composite mark
involving any Mark of Trademark Licensor without the prior written approval of
Trademark Licensor and (ii) displays symbols and notices clearly and
sufficiently indicating the trademark status and ownership of Trademark
Licensor’s Marks in accordance with applicable trademark law and practice and
Trademark Licensor’s then current trademark guidelines. The Parties may add,
modify

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

or remove their respective Marks under this Agreement at any time upon notice to
the other Party.

(b)Trademark Guidelines.  Trademark Licensor will promptly provide Trademark
Licensee with copies of applicable trademark use guidelines. Trademark Licensee
will not remove or alter any trademark, trade name, copyright or other
proprietary notices, legends, symbols or labels appearing on or in any copies of
the Trademark Licensor’s Products and associated documentation and materials.

(c)Reseller Agreement.  In the exercise of its resale rights under the Reseller
Agreement, Trademark Licensee may use and display Trademark Licensor’s Marks to
identify and market the Trademark Licensor’s Products only on (i) business cards
and stationery of Trademark Licensee indicating that it is an authorized
independent reseller for Trademark Licensor; (ii) marketing materials prepared
by Trademark Licensor and delivered to Trademark Licensee relating to the
Trademark Licensor Products; and (iii) marketing materials prepared by Trademark
Licensee and approved by Trademark Licensor in writing.  

(d)Covenants. Trademark Licensee will not register any of Trademark Licensor’s
Marks or register or use any mark or name closely resembling Trademark
Licensor’s Marks.  Trademark Licensee will not register any internet domain
names that are, or that incorporate, any of Trademark Licensor’s Marks, and
Trademark Licensee will relinquish to Trademark Licensor any such internet
domain names it acquires or owns upon request of the Trademark Licensor.  

(e)Goodwill.  All use of a Party’s Marks, and the goodwill from the Marks and
the use of the Marks, will inure solely to the benefit of, and be on behalf of,
the Mark’s owner. Trademark Licensee agrees that its use of Trademark Licensor’s
Marks will not create in it, nor will it represent it has, any right, title, or
interest in or to Trademark Licensor’s Marks other than the limited license
expressly granted in this Section 4.8.

(f)Reservation of Rights.  Trademark Licensee will not use any of Trademark
Licensor’s Marks in any way other than as specifically authorized in this
Section 4.8, and without limitation may not incorporate any of Trademark
Licensor’s Marks to identify Trademark Licensee’s business or products or
services.  No other use of Trademark Licensor’s Marks, or any part thereof, or
any mark or name confusingly similar thereto, is authorized without the prior
written consent of Trademark Licensor.

4.9Guidelines for RA Information Exchange. The parties agree to share
information as set forth in Exhibit E and Exhibit I. Except for information
satisfying a condition listed in subparts (a) through (d) of Section 1.5, the
parties also agree that any information that is disclosed by RA, an RA
Affiliate, any actual or prospective customer of RA or an RA Affiliate, or any
of their respective consultants, agents, or representatives in connection with
the support services described in Exhibit J, including without limitation
information related to [***] will be considered

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Confidential Information of RA and its Affiliates under the terms of this
Agreement, and that, in addition to the provisions set forth in Section 17 of
this Agreement, neither PTC nor its Affiliates will be able to share such
Confidential Information with their standard distribution channels or any other
third parties that they may appoint or use such Confidential Information for any
reason other than performance of the support services for the benefit of RA and
its Affiliates. Notwithstanding the foregoing, the preceding sentence will not
apply to information that an actual or prospective customer of RA or an RA
Affiliate or any of their respective consultants, agents, or representatives
separately discloses to PTC or its Affiliates outside of the scope of the
support services described in Exhibit J.

5.Use Cases; Exclusivity; Restrictive Covenants; Information Exchange.

5.1Exclusivity.  

(a)Exclusivity.  The licenses and resale rights of RA and its Affiliates under
the OEM Agreement and Reseller Agreement are exclusive (vis a vis PTC direct
sales) for (i) Factory SCO use cases in the Territory, but limited to the
territories, industries and accounts described under the heading “Exclusive
Territory” on Exhibit B (the “Exclusive Territory”) and (ii) Factory SCP use
cases solely to the extent explicitly described in Exhibit B, provided that, in
each case, this Section 5.1 will not apply to sales of any PTC Products other
than ThingWorx products unless such sales also include ThingWorx products for
Factory SCO use cases. For clarity, this Section 5.1 will not restrict PTC from
appointing third parties to resell or otherwise distribute Licenses for the
ThingWorx products for Factory SCO use cases or for Factory SCP use cases in the
Territory.

(b)Process.  The Parties will maintain a written governance process whereby, by
mutual agreement, additional accounts or territories may be added to the
Exclusive Territory based on the Parties or their respective Affiliates’
relative strength of capability and/or opportunity within a given territory or
account.  Such governance process will also provide for accounts or territories
to be removed from the Exclusive Territory if either RA or an Affiliate of RA is
not providing sufficient account coverage or if requested by the applicable
account.

5.2Reserved

5.3Reserved  

5.4Nonexclusive Rights.

(a)RA.  In addition to its exclusive rights described in Section 5.1, the
licenses and resale rights of RA and its Affiliates under the OEM Agreement and
Reseller Agreement extend on a non­exclusive basis to (i) Factory SCO use cases
for accounts outside of the Exclusive Territory and (ii) Factory SCP use cases.
For the Factory SCP use cases, the licenses and resale rights of RA and its
Affiliates under the OEM Agreement and Reseller Agreement include both the
distribution of PTC Products on hardware distributed

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

by RA and its Affiliates and the distribution of PTC Products as standalone
software or as software embedded in hardware products of RA or its Affiliates.
For clarity,

 

(i)

with respect to (A) sales of Factory SCO use cases outside of the Exclusive
Territory and (B) sales of Factory SCP use cases, RA and its Affiliates may
follow the opportunity registration process set forth on Exhibit B to obtain the
exclusivity (vis-a-vis PTC direct sales) as provided in Exhibit B; and

 

(ii)

the licenses and resale rights of RA and its Affiliates under the OEM Agreement
and Reseller Agreement are limited by the restrictions set forth in agreements
to which PTC is party as of the Original Effective Date, all of which are listed
on Exhibit B under the heading "Restrictions on RA's Distribution of PTC
Products."

The licenses and resale rights of RA and its Affiliates under the OEM Agreement
and Reseller Agreement are limited by the restrictions set forth in agreements
to which PTC is party as of the Original Effective Date, all of which are listed
on Exhibit B under the heading “Restrictions on RA’s Distribution of PTC
Products.”

(b)PTC.  The licenses and resale rights of PTC and its Affiliates under the OEM
Agreement and Reseller Agreement are non-exclusive.  The licenses and resale
rights of PTC and its Affiliates under the OEM Agreement and Reseller Agreement
are limited by the restrictions set forth in agreements to which RA or its
Affiliates are a party as of the Original Effective Date, all of which are
listed on Exhibit B under the heading “Restrictions on PTC’s Distribution of RA
Products.”

5.5Distribution Channels.  

(a)Distribution Channels and Exceptions.  The licenses and resale rights of each
Party and its Affiliates under the OEM Agreement and Reseller Agreement will
include the ability to sell licenses for the other Party’s Products through the
standard distribution channels of the Party or its Affiliate distributing a
Combined Offering or reselling the applicable licenses.  Notwithstanding the
foregoing to the contrary, (i) neither RA nor any of its Affiliates may engage
an RA Restricted Company to distribute a Combined Offering or resell licenses
for PTC Products and (ii) neither PTC nor any of its Affiliates may engage a PTC
Restricted Company to distribute a Combined Offering or resell licenses for RA
Products.

(b)ARR.  In RA’s case, (i) orders resulting from distribution by RA or an
Affiliate of RA of a Combined Offering or resale by RA or an Affiliate of RA of
licenses for PTC Products will constitute ARR (as defined in Exhibit E),
provided that the orders qualify as ARR.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

5.6Subscription Licenses.  The Parties’ mutual intent is that licenses for
Products sold in exercise of the licenses and resale rights of each Party and
its Affiliates under the OEM Agreement and Reseller Agreement will be
subscription licenses (i.e., a license agreement that includes both a software
license and related support over a stated term). A subscription license with a
perpetual buyout option at the end of the initial term may be sold only on an
exception basis with the approval of the other Party. The fees payable for such
a convertible subscription (new and renewal) will count toward the ARR
commitments described in Exhibit E in the same way as any other subscription
would.  There will be no credit towards such ARR commitments for fees payable in
connection with the conversion of the license to perpetual, but the fees payable
for annual support for such perpetual licenses would count towards such ARR
commitments.  PTC will notify RA from time to time of what are the parameters
under which RA and its affiliates may sell such convertible licenses (e.g.,
whether convertible licenses may be sold, where convertible licenses may be
sold, and under what circumstances, etc.)..

5.7Reservation.  Except as expressly set forth in this Agreement, each Party
reserves all rights in its Products.  Neither RA nor its Affiliates will
promote, market, advertise, sell or distribute the PTC Products or licenses for
the PTC Products except in the fields, territories and use cases expressly
permitted by Sections 5.1, 5.2, 5.3, and 5.4.

5.8Restrictive Covenants.  

(a)PTC Covenants.  

(i)Neither PTC nor any of its Affiliates will (A) [***], (B) [***] or (C)
[***].  For clarity, this Section 5.8(a) will not prevent [***].

(ii)Excluding PTC Permitted Products, in the event that PTC or any of its
Affiliates (A) commences designing, developing marketing, selling or
distributing, or engages a third party to design, develop, market, sell or
distribute a product that would reasonably be expected to compete with the RA
Products, or (B) acquires a product that would reasonably be expected to
directly compete with the RA Products based on product scope and functionality,
PTC will promptly provide written and reasonably detailed notice of such (a “PTC
Competition Notice”) to RA.

(b)RA Covenants.  

(i)Neither RA nor any of its Affiliates will (A) [***], (B) [***] or (C)
[***].  For clarity, this Section 5.8(b) will not [***].

(ii)Excluding RA Permitted Products, in the event that RA or any of its
Affiliates (A) commences designing, developing marketing, selling or
distributing, or engages a third party to design, develop, market, sell or
distribute a product that would reasonably be expected to compete with the PTC
Products, or (B) acquires a product that would reasonably be expected to
directly compete with the PTC

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Products based on product scope and functionality, RA will promptly provide
written and reasonably detailed notice of such (a “RA Competition Notice” and,
together with the PTC Competition Notice, each a “Competition Notice”) to PTC.

(iii) RA and its Affiliates may not sell [***] in those circumstances in which
RA and its Affiliates have actual knowledge that the prospective customers will
purchase such products for use in [***]. RA and its Affiliates' marketing,
sales, or distribution of any offerings [***] will not be a violation of Section
5.8(b).  As of the Effective Date, the only countries that falls within the
scope of this Section 5.8(b)(iii) [***].

(c)No Governmental Entities.  Neither Party nor its Affiliates or Sales Agents
will solicit any orders for any Licenses of the other Party’s Products or
Services from any governmental or quasi-governmental entities (including without
limitation any state or federal departments, agencies, administrations, bureaus,
branches, or any subdivisions of any of the foregoing but excluding companies
owned by government entities or quasi-governmental entities outside of the
United States (e.g., state-owned enterprises), without prior written consent of
the other Party, which will not be unreasonably withheld.  

5.9Opportunity Registration Process.  With respect to sales outside the
Exclusive Territory, the Parties agree to the deal registration process set
forth on Exhibit B under the heading “Opportunity Registration Process.”

6.OEM Relationship.  The Parties agree to the mutual OEM terms and conditions
set forth on Exhibit C, with pricing set forth on Exhibit F.

7.Reseller Relationship.  The Parties agree to the mutual software resale terms
and conditions set forth on Exhibit D, with pricing set forth on Exhibit F.

8.Internal Use.  RA and each of its Affiliates may purchase a Subscription for
PTC Products and/or SaaS Services and/or Cloud Services for its internal use,
with pricing set forth on Exhibit F.

9.Financial Commitment.  The Parties agree to the financial commitments set
forth on Exhibit E (the “Financial Commitments”).

10.Orders.

10.1Orders for Internal Use.  Orders by RA or its Affiliates for internal use
will be placed in accordance with the existing agreement(s) between the Parties
related to such orders.

10.2Orders for Resale/OEM Distribution.  The Party or its Affiliate ordering
licenses for resale or OEM distribution of the other Party’s Products (alone or
as part of a Combined Offering) (the “Ordering Party”) will deliver each Order
to the other Party (the “Selling Party”) within five (5) business days of
Ordering Party’s receipt of a binding, non-cancellable purchase

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

order (an “Order”) from its distribution channel or the potential Customer.  For
each Order, Ordering Party will deliver (at a minimum) to Selling Party a
binding, non-cancellable Order duly executed by Ordering Party, which Ordering
Party agrees will constitute Ordering Party’s binding commitment to pay for the
Products so ordered.  Ordering Party agrees that, (a) electronic order
submissions by Ordering Party will be as binding on Ordering Party as if
Ordering Party submitted a signed purchase order, (b) Selling Party will be
entitled to rely on such electronic order submissions as being valid, legitimate
and fully authorized by Ordering Party, and (c) Selling Party may from time to
time require Ordering Party to include various language on Ordering Party’s or
its Ordering Entity’s quotation to each applicable Customer (in which case,
Ordering Party will be obliged to keep copies of such quotations for a minimum
of three years and to provide copies to Selling Party upon request).  Selling
Party may reject an Order that does not comply, in all material respects, with
the terms and conditions of this Agreement, including the Reseller Terms.

10.3Ordering Party will obtain a purchase order from each potential Customer for
each Order, will retain such purchase orders for a minimum of three years from
receipt, and will provide copies thereof to Selling Party upon request.

10.4Cooperation. The Parties will cooperate to identify and implement a mutually
agreeable means of facilitating a more efficient and transparent Order planning,
Order placement, and Order execution process. Such process will include RA’s
delivery, three times per quarter, of [***].

10.5Licensing Affiliates. Each Party acknowledges that, when selling Licenses
for Products to a Customer located outside of the United States, the other Party
may enter into contracts for such Licenses through Affiliates based on the
location of the Customer.  Accordingly, when a Party desires to place an order
with the other Party with respect to a Customer located outside of the United
States, the Party may direct such order to the corresponding Affiliate of the
other Party.  The Governance Team will coordinate the relevant sharing of
information relative to each Party’s Affiliates.

10.6Selling Party’s Product Shipment; Installation.  After Selling Party’s
acceptance of an Order, Selling Party will ship the Selling Party’s Products
ordered by Ordering Party to the Customer location specified in the Order
documentation and/or make the Selling Party’s Products available for electronic
download by such Customer.  Selling Party will send to Ordering Party an invoice
for such Selling Party’s Products or Selling Party Services.  Shipment will be
FCA (Incoterms 2000) the shipping point designated by Selling Party and risk of
loss will pass to Ordering Party at the time the Selling Party’s Products are
delivered to the carrier at such shipping point; provided, however, that Selling
Party will, if possible, make electronic download of the Selling Party’s
Products available to the Customer in order to minimize the risk of
loss.  Ordering Party will be responsible for payment of all insurance, duty and
customs, sales, value added and excise taxes and any other taxes or charges
associated with the shipment or import of the Selling Party’s Products (except
for taxes on Selling Party’s net income).  Ordering Party, Ordering Entity
and/or the applicable Customer will be solely responsible for installation of
the Selling Party’s Products.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

10.7Subscriptions. The Parties acknowledge that Subscription licenses have
auto-renewing terms.  The initial term for Subscription licenses is typically
one (1) year, but in any event, will not be longer than [***]unless the Parties
otherwise agree.  The term of the Subscription will automatically renew for
renewal terms of lengths equal to 12 months, unless Selling Party, Ordering
Party, Ordering Entity or Customer notifies the other Party of non-renewal no
later than [***].   If Selling Party serves notice of non-renewal of any
Subscription on Ordering Party, Ordering Party will ensure such notice is served
on Customer prior to the notice date.  

10.8SaaS Services and Cloud Services.  Each Party and its Affiliates may sell or
resell licenses or access rights for the other Party’s SaaS or Cloud Services
offerings set forth on Exhibit F, and provided that RA complies with Section
5.8(b)(iii). SaaS Services and Cloud Services also have auto-renewing terms,
comparable to what is described in Section 10.7 above.

(a)The Parties also agree that Section 2.4(c)(i) of Exhibit C of this Agreement
does not prohibit RA and its Affiliates from effecting sales of Cloud Managed
Services or SaaS products to end users, provided that RA and its Affiliates do
not use PTC Products for commercial time-sharing or service bureau use or to
provide similar services which by-pass PTC's licensing mechanisms. For the sake
of clarity, a “service bureau” is a service where one Party would use the other
Party’s products on behalf of a third party so that such third party does not
need to purchase those products.

11.Payment.

11.1Fees.  Each Party will pay to the other Party the fees set forth in Exhibit
F in accordance with the terms such exhibit.  

11.2Taxes.  Fees reflected in this Agreement do not include taxes. Neither Party
is liable for any taxes the other Party or its Affiliates are legally obligated
to pay (or for any penalties or interest thereon) and which relate to any
transactions contemplated under this Agreement. Each Party will pay any sales,
use or value added taxes (and any penalties or interest thereon) it and its
Affiliates owe due to entering into this Agreement or otherwise arising from the
transactions contemplated by this Agreement, and which the law requires be
collected from or paid by such Party or Affiliate. The Parties will not collect
taxes covered by a valid exemption certificate provided by the other or its
Affiliates. If the law requires that taxes be withheld from any payments from
one Party to the other, such amounts will be withheld and paid to the
appropriate taxing authority.  The Party that withholds such taxes will deliver
to the other an official receipt for all taxes withheld. The Parties and their
Affiliates will use reasonable efforts to minimize any taxes withheld to the
extent allowed by law.  Despite any other provision in this Agreement, this
section governs the treatment of all taxes relating to this Agreement.

12.Additional Terms Applicable to [***]. The additional terms and conditions set
forth on Exhibit G apply to the exercise of rights by RA and its Affiliates in
the [***].

13.Audit.  Each Party and its Affiliates will maintain accurate books and
records relating to (a) the distribution of the Combined Offering by it, its
Affiliates and its and their permitted resellers

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

under the OEM Agreement, (b) the resale of Resale Products by it, its Affiliates
and its and their permitted resellers under the Reseller Agreement and (c) the
performance by it and each of its Affiliates of its and their other obligations
under this Agreement (the “Records”). Each Party will permit, and will cause its
Affiliates to permit, review and auditing of (a) its and its Affiliates’ Records
and (b) its and its Affiliates’ use of the other Party’s Products, during normal
business hours to confirm compliance with terms of this Agreement, provided, if
applicable, any third party firm performing the audit enters into a
confidentiality agreement for the benefit of the Party or Affiliate(s) whose
Records and Product use are being audited.  Audits will not unreasonably
interfere with the audited Party’s or Affiliate’s business activities, will be
conducted at the auditing Party’s sole expense, and will not be made more
frequently than [***] per calendar year.  Fees and expenses incurred in
connection with such audits will be borne by the auditing Party.  The accounting
firm will report to the Parties only whether the terms of this Agreement are
being met, including whether payments have been properly reported and paid or,
if not, the amount of any overpayment or underpayment.  If an audit shows an
underpayment by the Party who, or whose Affiliate, was audited of more than
[***], the Party who, or whose Affiliate, was audited will bear the cost of such
audit. Any and all results, analysis and reports resulting from such audit will
be deemed the Confidential Information of the Party who, or whose Affiliate, was
audited; provided that, in addition to the auditing Party’s rights with respect
to such Confidential Information under Section 17, auditing Party may use such
Confidential Information in connection with any dispute between the Parties
regarding the results of the applicable audit.

14.Warranties.  

14.1General.  Each Party represents and warrants to the other Party that (a) it
is an entity organized and existing under the laws of its jurisdiction of
organization with full power and authority to enter into and perform this
Agreement; (b) this Agreement has been duly authorized by all necessary
corporate action and constitutes the binding obligation of such Party
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy laws or other laws affecting the rights of creditors
generally; (c) the person(s) executing this Agreement on  its behalf has actual
authority to bind it to this Agreement; and (d) its execution and performance of
this Agreement does not and will not violate or conflict with any provision of
its governing corporate instruments or of any commitment, agreement or
understanding that it has or will have to or with any person or entity.

14.2DISCLAIMER.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY
DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, AND/OR ANY WARRANTY THAT PRODUCT THE OTHER PARTY WILL
ACHIEVE ANY PARTICULAR RETURN ON INVESTMENT. EACH PARTY AND ITS AFFILIATES ARE
SOLELY RESPONSIBLE FOR ANY RESULTS OBTAINED FROM USING THE PRODUCTS, INCLUDING
THE ADEQUACY OF INDEPENDENT TESTING OF RELIABILITY, AND SECURITY AND ACCURACY OF
ANY ITEM DESIGNED USING THE PRODUCTS. NEITHER PARTY WARRANTS THAT THE OPERATION
OR OTHER

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

USE OF THE PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE OR WILL NOT CAUSE DAMAGE
OR DISRUPTION TO ANY CUSTOMER’S DATA, COMPUTERS, OR NETWORKS. WITHOUT LIMITING
THE FOREGOING, NEITHER PARTY WILL HAVE ANY LIABILITY ARISING FROM ANY SECURITY
INCIDENT OR DATA LOSS THAT WOULD HAVE BEEN PREVENTED IF THE OTHER PARTY OR ITS
AFFILIATE HAD IMPLEMENTED A SECURITY SOLUTION, DEVICE OR FEATURE (INCLUDING
“PATCHES,” FIXES AND UPDATES) PROVIDED BY A PARTY FOR THE PRODUCTS PROVIDED OR
MADE AVAILABLE TO THE OTHER PARTY OR ITS AFFILIATES.

15.Indemnification.

15.1Intellectual Property Infringement Claims.

(a)Indemnification Obligation.  Each Party (the “Indemnifying Party”) will, at
its expense, defend, indemnify and hold harmless the other Party (“Indemnified
Party”), its Affiliates and its and their officers, directors, employees,
shareholders, agents, and successors (Indemnified Party and each of the
foregoing, collectively, an “Indemnified Related Party”) from and against any
and all damages, costs, and expenses (including reasonable attorneys’ fees, all
amounts that a court or arbitrator finally awards or that Indemnifying Party
agrees to in settlement of any Claim (as defined below) and any and all
reasonable expenses or charges as they are incurred by Indemnified Related Party
in cooperating in the defense), incurred in connection with any third party
claim, action, demand or complaint (a “Claim”) brought against the Indemnified
Related Party by a third party which results or arises from an infringement or
alleged infringement of intellectual property rights related to the Indemnifying
Party’s Product.  Indemnified Party will notify Indemnifying Party promptly of
any such Claim action, demand or complaint and will give Indemnifying Party sole
and exclusive authority (including settlement authority), and reasonable
information and assistance for the defense.  

(b)Additional Rights and Obligations.  If Indemnifying Party’s Product that is
the subject of an indemnification claim under this Section 15.1(a) (or any part
of it), is held to infringe any third party intellectual property rights and the
use of such Product, as contemplated by this Agreement, is enjoined or is
threatened to be enjoined, Indemnifying Party at its own election and expense
may either: (i) procure for Indemnified Party (or, if applicable, the
Indemnified Related Party) the right to continue use of such Product as
authorized under this Agreement; or (ii) replace or modify the applicable
Product with a version of the Product that is non-infringing and that conforms
to the applicable Documentation.  If, despite Indemnifying Party’s commercially
reasonable efforts, neither of the alternatives in this Section 15.1(b) is
available on terms which are commercially feasible within one hundred eighty
(180) days of notice of a Claim, (A) Indemnifying Party will immediately notify
Indemnified Party of its intent to terminate the applicable Product licenses or
resale rights under this Agreement (the “Affected Products”), (B) Indemnified
Party will return, cause all of its Customers to return, and cease selling or
reselling any Affected Products, alone or as part of a Combined Offering and (C)
Indemnifying Party

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

will grant Indemnified Party a credit equal to the prepaid license or
subscription fees for the remainder of the applicable Product license term.  To
the extent either Party is unable to meet any ARR or minimum fees under this
Agreement as a result of a Claim, the ARR or minimum fees required under this
Agreement will be adjusted or waived as necessary to reflect the non-performance
of the Indemnifying Party.

(c)Combined Offering.  Notwithstanding anything to the contrary in this
Agreement, each Party will be responsible for all damages, costs, and expenses,
including reasonable attorneys’ fees, incurred in connection with any Claim,
action, demand or complaint brought against such Party by a third party to the
extent resulting or arising from an infringement or alleged infringement of
intellectual property rights as a result of only the interoperation of each
Party’s Products with the other Party’s Products as part of a Combined Offering.

(d)Exceptions.  The indemnification obligation in Section 15.1 will not apply to
Claims to the extent that such Claims are based on or result from: (i)
modifications made to the Selling Party’s Products by Reselling Party outside
the scope of the results of the collaboration described in this Agreement
without Selling Party’s direction or instruction, provided the infringement
would have been avoided, but for such modification; or (ii) the combination of
the Indemnifying Party’s Products with items not supplied or provided by
Indemnifying Party and not contemplated by the results of the collaboration
described in this Agreement, provided the infringement would have been avoided,
but for combination and provided that there are substantial non-infringing uses
for the Software apart from such combination.

15.2Breach of Agreement.  The Indemnifying Party will, at its expense, defend,
indemnify and hold harmless the Indemnified Party and each other Indemnified
Related Party from and against any and all damages, costs, and expenses
(including reasonable attorneys’ fees, all amounts that a court or arbitrator
finally awards or that Indemnifying Party agrees to in settlement of any Claim
(as defined below) and any and all reasonable expenses or charges as they are
incurred by Indemnified Related Party in cooperating in the defense), incurred
in connection with any Claim brought against an Indemnified Related Party by a
third party which results or arises from (i) any representation or warranty made
by Reselling Party or a Reseller that exceeds the representations and warranties
made by Selling Party in its standard license, or (ii) any breach by it of any
of the representations or warranties in Section 14.

15.3Process.  The Indemnified Party will (a) give the Indemnifying Party prompt
written notice of the applicable Claim and (b) allow the indemnifying Party to
exclusively control the defense thereof and all related negotiations.  The
indemnified Party will reasonably cooperate with the Indemnifying Party in the
defense of the Claim and all related negotiations.  The Indemnifying Party will
not enter into any stipulated judgment or settlement that purports to bind the
Indemnified Party (or any other indemnified person or entity) without the
indemnified Party’s express written authorization, which will not be
unreasonably withheld or delayed.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

15.4Sole and Exclusive Remedy.  The indemnity obligations and terms in Section
15 represent the sole and exclusive remedy of Indemnified Party and the entire
liability and obligation of indemnifying Party with respect to infringement or
claims of infringement of any intellectual property right by, as applicable, any
PTC Product or Selling Party’s Product or by its distribution, operation, use or
receipt.

16.Limitation of Liability.

16.1TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT WILL EITHER PARTY OR ITS
AFFILIATES BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
SPECIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR THAT RELATE IN ANY WAY TO THIS
AGREEMENT OR ITS PERFORMANCE. THIS EXCLUSION WILL APPLY REGARDLESS OF THE LEGAL
THEORY UPON WHICH ANY CLAIM FOR SUCH DAMAGES IS BASED, WHETHER THE PARTIES OR
ANY AFFILIATE HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, WHETHER SUCH
DAMAGES WERE REASONABLY FORESEEABLE, OR WHETHER APPLICATION OF THE EXCLUSION
CAUSES ANY REMEDY TO FAIL OF ITS ESSENTIAL PURPOSE. IN NO EVENT WILL EITHER
PARTY’S MAXIMUM, CUMULATIVE LIABILITY FOR ALL DAMAGES UNDER THIS AGREEMENT
EXCEED THE GREATER OF (A) [***] AND (B) [***].  THE EXCLUSIONS, DISCLAIMERS AND
LIMITATIONS IN THIS SECTION 16.1 WILL NOT APPLY TO (A) EITHER PARTY’S LIABILITY
TO THE EXTENT ARISING OUT OF A BREACH BY A PARTY OR ANY OF ITS AFFILIATES OF ITS
CONFIDENTIALITY OBLIGATIONS IN SECTION 17.1, (B) A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 15.1(a) OR (C) USE OR DISTRIBUTION BY A PARTY OR ANY
OF ITS AFFILIATES OF THE OTHER PARTY’S PRODUCTS OR SERVICES OTHER THAN AS
EXPRESSLY PERMITTED BY THIS AGREEMENT.

16.2THE LIMITATIONS OF LIABILITY STATED IN THIS SECTION 16 ARE INDEPENDENT OF
ANY REMEDIES AND, NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF SUCH
REMEDIES, WILL REMAIN IN FULL FORCE AND EFFECT.

17.Confidential Information; Feedback.

17.1Confidentiality. Each Party acknowledges that while performing its
obligations under the Agreement it and its Affiliates may have access to the
other Party’s or its Affiliates’ Confidential Information.  With respect to all
Confidential Information, the Parties agree as follows:

(a)The Receiving Party may use the Confidential Information only to exercise its
rights and perform its obligations under the Agreement. The Receiving Party must
use the same care to protect the Disclosing Party’s Confidential Information as
it uses to protect its own Confidential Information.  In no event will the
Receiving Party fail to use reasonable care to avoid unauthorized use, including
disclosure, loss, or alteration of the

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Disclosing Party’s Confidential Information.  Copies the Receiving Party makes
of Confidential Information must contain the same confidential or proprietary
notices or legends as the original.

(b)Either Party may disclose the other Party’s Confidential Information to its
respective employees, Affiliates, agents, contractors and legal representatives
only to the extent they have a need to know and an obligation to protect the
Confidential Information that is at least as restrictive as the Agreement.  The
Receiving Party is responsible for compliance with this Agreement by all persons
or entities to which it grants access to Confidential Information, and will
advise them of their obligations under this Agreement prior to disclosing the
Confidential Information.

(c)Upon termination or expiration of this Agreement or upon cessation of work or
written request, the Receiving Party will return or destroy or cause to be
destroyed, at its option, all Confidential Information of the Disclosing Party,
including Confidential Information disclosed under Section 17.1(b) to an
Affiliate, agent, contractor and legal representative.  The Receiving Party may
retain only such copies as are reasonably required to comply with applicable law
and document retention requirements and any such copies must be maintained
consistent with the terms of this Agreement.  Any destruction will be by
shredding or secure erasure using current, commercially-reasonable
methods.  Upon request of the Disclosing Party, the Receiving Party will furnish
an officer’s certificate certifying that the Disclosing Party’s Confidential
Information has been returned or destroyed.

(d)To the extent that PTC provides any training materials (including any source
files), such materials shall be treated as PTC's Confidential Information.
Additionally, RA and its Affiliates may only use the materials to conduct
internal training for RA and its Affiliates' employees and partners. RA and its
Affiliates will have no right whatsoever to prepare derivative works based upon
any such materials, distribute any materials to third parties (including but not
limited to RA and its Affiliates' customers or partners), or use the materials
in any commercial manner or on behalf of RA and its Affiliates' customers.

17.2Terms of Agreement.  

(a)Neither Party nor any of its Affiliates will disclose any of the terms of
this Agreement to any third party without the prior written consent of the other
Party.  Notwithstanding the foregoing, either Party and its Affiliates may
disclose such terms to (i) its accountants, advisors and other professional
representatives who have a “need-to-know” solely for the purpose of providing
services to such Party or Affiliate and (ii) existing and potential investors,
lenders and acquirers and the accountants, advisors and other professional
representatives of any of the foregoing; provided, however, that in the case of
this clause (ii) any such recipient is bound by a written agreement (or in the
case of attorneys or other professional advisors, formal ethical duties)
requiring such

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

recipients not to disclose the terms of this Agreement to any third party and to
use such terms only for purposes of evaluating the applicable investment, loan
or acquisition.

(b)In addition, the terms of this Agreement may be disclosed as otherwise
required pursuant to applicable law, regulation, stock market or stock exchange
rule or rule of a self-regulatory organization (e.g., rules or regulations of
the United States Securities and Exchange Commission, the Nasdaq or the NYSE) or
legal process (including, without limitation, by interrogatory, subpoena,
request for documents, civil investigative demand, formal request from a
regulatory examiner or other similar process); provided that a Party or
Affiliate proposing to make such a disclosure as required by law, rule,
regulation or legal process will, to the extent legally permissible and
practical, (i) inform the other Party a reasonable time prior to such required
disclosure, (ii) provide the other Party with a copy of the text of such
proposed disclosure sufficiently in advance of the proposed disclosure to afford
such other Party a reasonable opportunity to review and comment upon the
proposed disclosure (including, if applicable, the redacted version of this
Agreement) and (iii) if requested, reasonably cooperate in an effort by the
other Party to seek confidential treatment or a protective order for such
disclosure.  In the event that confidential treatment or another remedy is not
obtained, the Party proposing to make such disclosure may disclose only such
information which such Party is required to be disclosed and to only those
persons to whom such Party is required to receive such information.

17.3Exception for Legal Process.  The Receiving Party may disclose Confidential
Information to the extent required by applicable law, regulation, stock market
or stock exchange rule or rule of a self-regulatory organization (e.g., rules or
regulations of the United States Securities and Exchange Commission, the Nasdaq
or the NYSE) or legal process (including, without limitation, by interrogatory,
subpoena, request for documents, civil investigative demand, formal request from
a regulatory examiner or other similar process), but, to the extent legally
permissible and practical, the Receiving Party must give the Disclosing Party
prompt notice of the required disclosure (prior to the required disclosure, if
possible) and, if requested, reasonably cooperate with the Disclosing Party in
obtaining a protective order.

17.4Injunctive Relief.  Each Party agrees that the wrongful disclosure of
Confidential Information may cause irreparable injury that is inadequately
compensable in monetary damages.  Accordingly, either Party may seek injunctive
relief in any court of competent jurisdiction for the breach or threatened
breach of this Section in addition to any other remedies in law or equity, and
the other Party will not raise the defense of an adequate remedy at law.

17.5Feedback.  Neither Party nor its Affiliates will have an obligation to
provide the other Party or its Affiliates with suggestions, comments or other
feedback relating to any product, technology or service of the other Party or
its Affiliates (collectively, “Feedback”).  In the event either Party or any of
its Affiliates (collectively, the “Feedback Provider”) provides Feedback to the
other Party (collectively, the “Feedback Receiver”) regarding any Product of the
Feedback Receiver, each of the Parties, as a Feedback Provider and on behalf of
its Affiliates as Feedback Providers, hereby grants to the Feedback Receiver a
worldwide, paid-up, royalty free, transferable,

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

sublicenseable (directly and indirectly through multiple tiers), perpetual,
irrevocable license to use, incorporate or otherwise commercialize such
Feedback, including in the Feedback Receiver’s products and services for any
purpose and without obligation of any kind.  Notwithstanding the foregoing, the
foregoing license rights shall not grant or provide a license (either express or
implied) to any patent owned or controlled by a Feedback Provider. Except for
the foregoing license right, Feedback Provider owns all rights, title, and
interest in and to the Feedback it develops or provides to the Feedback
Receiver.  Feedback Receiver acknowledges and agrees that the Feedback is
provided by Feedback Provider as-is, without warranties of any kind, and any
Feedback used by Feedback Receiver will be used at Feedback Receiver’s sole risk
and liability.  

17.6Usage Data. Subject to applicable law, each Party acknowledges that the
other Party and its Affiliates may collect and utilize usage data, in aggregated
or other de-identified form, derived from use and performance of their
respective Products and their related products and services under this Agreement
for purposes of internal evaluation of trends, system usage, and other similar
internal purposes and for purposes of improving its products and services.  This
provision does not and will not constitute a license of any intellectual
property rights from either Party or its Affiliates to the other Party or its
Affiliates.

17.7Data Privacy.  With respect to Personal Data (as defined below) that one
Party or its Affiliates may provide to the other Party or its Affiliates in
connection with this Agreement, the Parties agree that it and each of its
Affiliates will comply with applicable privacy laws, including, but not limited
to EU Regulation (EU) 2016/679 (GDPR) and California Consumer Privacy Act
(CCPA). The Parties shall ensure that the Party or its Affiliate transferring
Personal Data has legal grounds to share such data relating to the purpose for
which the Personal Data is exchanged, in particular by obtaining the
individual’s consent or providing all necessary notices to the individual
concerned that, their Personal Data may be shared with the other Party. 
“Personal Data” shall have the meaning as defined in GDPR) and the equivalent
term in CCPA as applicable. Neither Party considers itself or its Affiliates to
process Personal Data as a “processor” or “service provider” on behalf of the
other, however the Parties further agree to execute any further documentation as
may be required to ensure continued compliance with the applicable law in the
event that the nature of the data processing and data sharing relationship
between or among the Parties and their respective Affiliates changes. The
sharing of Personal Data for the permitted purpose shall not be considered a
“sale” (as defined in CCPA).

18.Term and Termination.

18.1Term and Renewal.  Subject to earlier termination as provided below, this
Agreement will be in effect from and after the Original Effective Date until
September 30, 2023 (the “Term”).  Thereafter, the Term may be renewed by mutual
written agreement.

18.2Termination.  

(a)Termination for Breach of this Agreement.  In addition to any other
termination rights provided for in this Agreement, either Party may terminate
this

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Agreement immediately upon written notice to the other Party in the event of
material breach of this Agreement by the other Party or its Affiliates (“Cause”)
if the defaulting Party or Affiliate fails to cure such breach within sixty (60)
days following notice of such breach from the non-defaulting Party.  Without
limitation, the failure to make any payment due under this Agreement will
constitute a material breach of this Agreement (excluding payments that are the
subject of a good faith dispute).

(b)Special Termination Rights Applicable to [***].  Notwithstanding anything
else in this Agreement to the contrary, in the event of a breach by RA, any
Affiliate of RA, a Sales Agent of RA, or a Customer of RA of any term or
condition in Exhibit G or required by Exhibit G to be included in a Customer
License Agreement or a Sales Agent Agreement with respect to the [***], PTC may
immediately terminate this Agreement without a cure period with notice to RA
solely with respect to the [***].  In such event, RA will immediately cease
selling, reselling and otherwise distributing such PTC Product and terminate the
Customer licenses for such PTC Product.  PTC hereby agrees that it will make a
reasonable effort to obtain a modification of the requirements described in this
Section 18.2(b) from its licensor of certain code underlying the [***].

(c)Termination for Bankruptcy/Dissolution. Either Party may terminate this
Agreement immediately upon written notice in the event the other Party (i)
becomes insolvent, (ii) becomes the subject of proceedings under any law
relating to bankruptcy or the relief of debtors and, in the case of involuntary
proceedings, the petition is not dismissed, stayed, bonded or discharged within
[***] of the commencement of the proceedings or (iii) admits in writing its
inability to pay its debts as they become due (collectively,
“Bankruptcy/Dissolution”).  

(d)Termination for Change of Control.  Either Party may terminate this Agreement
in the event of a Change of Control of RA or PTC upon written notice to the
other Party delivered prior to the consummation of the Change of Control, with
such termination effective upon the later of (i) [***] following delivery of
such written notice and (ii) [***].

(e)Termination for Prohibited Assignment.  RA may terminate this Agreement [***]
upon written notice to PTC in the event of any attempted assignment of this
Agreement by PTC in violation of this Agreement.  PTC may terminate this
Agreement [***] upon written notice to RA in the event of any attempted
assignment of this Agreement by RA in violation of this Agreement.

(f)Termination for Breach of Securities Purchase Agreement.  PTC may terminate
this Agreement upon [***] prior written notice to RA in the event of a material
breach by RA of Section 4.1 (Prohibition on Transfers), Section 4.3 (No
Transfers to Company Competitors or Significant Shareholders) or Section 5.3
(Standstill) of the Securities Purchase Agreement if such breach is incapable of
cure or RA otherwise fails to cure such breach within [***] following notice of
such breach from PTC.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(g)Termination for [***].

18.3Post-Termination Obligations.  

(a)General. Upon expiration or termination of this Agreement, with or without
Cause, each Party will, and will cause its Affiliates to, immediately, (i)
subject to Section 18.3(b), discontinue advertising, marketing, distributing or
transferring the Combined Offering and cease all use of the Combined Offering
Brand, and (ii) subject to Section 18.3(c), cease all resale of the other
Party’s Products and any materials identifying or referring to the other Party’s
Products.  All Customer License Agreements properly granted prior to the
effective date of expiration or termination will survive expiration or
termination and continue according to their terms.  Within fifteen days after
any such expiration or termination, each Party will, and will cause its
Affiliates to, return to the other Party or, at such other Party’s request,
destroy all Confidential Information of such other Party and its Affiliates, and
at such other Party’s request, certify in writing such Party’s compliance with
this Section.  Furthermore, notwithstanding anything herein to the contrary, the
Parties hereby agree that all exclusivity and restrictions on contracting with
third parties (including without limitation under Sections 5.1 or 5.8 or
otherwise) will automatically cease upon termination or expiration of this
Agreement and will not survive any termination or expiration.

(b)Combined Offering Continuation.  Upon expiration or termination of this
Agreement for any reason, each Party and its Affiliates may continue to
distribute the Combined Offering, subject to all terms and conditions of this
Agreement (including payment terms) for up to [***] after the
termination/expiration date, after which existing Customers of the Combined
Offering may be renewed for up to an additional [***] from the termination or
expiration date.  For avoidance of doubt, no subscription or SaaS Services or
Cloud Services (as renewed) may extend beyond the [***] anniversary of the
effective date of the expiration or termination of this Agreement.
Notwithstanding the foregoing, if the Agreement is terminated under Section
18.2(a), Section 18.2(c), Section 18.2(e) or Section 18.2(f), only the
terminating Party may exercise the rights set forth in this Section 18.3(b).

(c)Standard Reseller Agreement.  Upon expiration or termination of this
Agreement for any reason, each Party and its Affiliates may resell licenses for
the other Party’s Products for up to [***] after the effective date of the
expiration or termination of this Agreement, subject to the standard reseller
terms of the Party that owns the applicable Products. Notwithstanding the
foregoing, if the Agreement is terminated under Section 18.2(a), Section
18.2(c), Section 18.2(e) or Section 18.2(f), only the terminating Party may
exercise the rights set forth in this Section 18.3(c).

(d)Support Obligations. Each Party’s and its Affiliates’ support obligations
under the OEM Agreement with respect to its Products distributed in the Combined

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Offering will survive for the applicable remaining term of each subscription
license (provided that the fees for such subscription licenses have been and
continue to be paid).

(e)Financial Commitments. RA’s obligations upon expiration or termination of
this Agreement with respect to the Financial Commitments are set forth on
Exhibit E.

18.4Termination Damages.  Without prejudice to any other remedies either Party
may have in respect of any breach of this Agreement, neither Party will be
liable to the other for damages by reason of the expiration or termination of
this Agreement in accordance with the provisions set forth above.

18.5Acknowledgment and Waiver.  The Parties acknowledge that the provisions of
this Section are essential, fair, and reasonable, and that the occurrence of any
of the events described herein will constitute good, just, and sufficient cause
for the expiration or termination of this Agreement.  The Parties further
acknowledge that any amounts spent in the performance of this Agreement will be
spent with the understanding that this Agreement may not be
renewed.  Accordingly, each Party hereby waives any claim against the other for
loss or damage of any kind (including damages or other compensation for unjust
enrichment, loss of prospective profits, reimbursement for expenditures or
investments made, or commitments entered into or goodwill), due to failure of
the Parties to renew this Agreement or, upon expiration or termination, to make
a similar agreement.

18.6Continuing Obligations.  The following will survive the expiration or
termination hereof: the provisions of this Section 18.6, Sections 4.5(a), 11,
13, 14, 15, 16, 17, 18.3, 18.4, and 20, and those other provisions of this
Agreement (including Section 4.8) necessary for a Party and its Affiliates to
exercise their respective rights under Sections 18.3.

19.Compliance With Laws.  

19.1Each Party and its Affiliates will comply with all applicable laws and
regulations of the United States and the territory in which the applicable
products and services under this Agreement are licensed for use (“Territory”),
including, without limitation, the following:

(a)the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.)
as amended (“FCPA”) and other applicable anti-corruption laws, including the UK
Bribery Act and those in the Territory;

(b)Data Protection Laws applicable in the Territory; and

(c)the U.S. Export Administration Regulations (15 C.F.R. Parts 730 – 774), and
any other applicable export control laws, rules, regulations or orders.

19.2With respect to its performance under this Agreement, each Party hereby
represents, warrants and covenants to the other Party that (a) neither it nor
its employees, directors, officers, agents, or Affiliates (collectively,
“Relevant Persons”) has caused nor will cause the

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

other Party or its Affiliates to be in violation of the FCPA, or any other
applicable law or regulation regarding corruption or bribery; (b) it and its
Relevant Persons will not with a corrupt intent, directly or indirectly, pay,
promise or offer to pay, or authorize the payment of, any money or give any
promise or offer to give, or authorize the giving of anything of value to any
person for purposes of corruptly obtaining or retaining business for or with, or
directing business to, any person; (c) no part of any payment, compensation,
reimbursement or fee received by it pursuant to this Agreement or otherwise will
be used directly or indirectly as a corrupt payment, gratuity, emolument, bribe,
kickback, or other improper benefit to any person; and (d) neither it nor its
Relevant Persons will directly or indirectly request, agree to receive, or
accept a financial or other advantage from any person.

19.3Each Party represents, warrants and covenants to the other Party that
neither it, nor any of its employees, directors, officers, agents, or affiliates
are listed on, nor affiliated with, any entity or person that is listed on the
U.S. Commerce Department’s Denied Persons List, Entity List, or Unverified List,
the U.S. State Department’s Nonproliferation Sanctions List, or the U.S.
Treasury Department’s List of Specially Designated Nationals and Blocked Persons
(each a “List”, and collectively the “Restricted Party Lists”).   Further, each
Party hereby confirms that it does not have any business relationships with any
person or entity identified on a Restricted Party List.  The Restricted Party
Lists can be found at: http://export.gov/ecr/eg_main_023148.asp.

19.4Neither Party nor its Affiliates will distribute Products to a third party
where it is aware of or has a reason to believe that any Products will be used
for Restricted Activities (defined below), or be re-exported, transferred or
diverted to a person or entity engaged in Restricted Activities.  In furtherance
of its obligations, each Party represents, warrants and covenants to the other
Party that, unless express written prior authorization is obtained from the
other Party, it and its Affiliates will not:

(a)export, directly or indirectly, the other Party’s Products to a country
embargoed under U.S. law, either separately or as part of a system;

(b)provide in any way the other Party’s Products to a party on a List; and/or

(c)provide in any way the other Party’s Products to a third party if it has
reason to believe that they may be used in a Restricted Activity or reexported,
transferred or diverted to a party on a List.

Each Party also agrees that it will provide the other Party with full
information, certifications and other documentation reasonably required by the
other Party to ensure that it has complied with all export restrictions and
requirements imposed by applicable law.  

“Restricted Activities” mean: (i) nuclear-related activities (including without
limitation maritime nuclear propulsion projects); (ii) the design, development,
production or stockpiling of missiles; and/or (iii) the design, development,
production or stockpiling of biological or chemical weapons.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

20.General Provisions.

20.1Affiliate Performance Guarantee.  A breach by a Party’s Affiliate of such
Affiliate’s obligations under this Agreement will be deemed a breach of this
Agreement by such Party.  Each Party guarantees the performance of the
obligations of its Affiliates under this Agreement.

20.2Independent Contractors.  The relationship of PTC (and its Affiliates) and
RA (and its Affiliates) will be that of independent contractors.  There is no
relationship of agency, partnership, joint venture, employment or franchise
between or among the Parties and their respective Affiliates.  Neither Party nor
its Affiliates has the authority to bind the other Party or any of its
Affiliates or to incur any obligation on behalf of the other Party or its
Affiliates or to represent itself as the agent of the other Party or its
Affiliates or in any way that might result in confusion as to the fact that the
Parties are separate and distinct entities. Without limiting the generality of
the foregoing, each Party will not, and will cause its Affiliates not to, make
any representations, warranties or covenants of any kind on behalf of the other
Party or its Affiliates.

20.3Assignment.  Neither Party will assign or transfer this Agreement (or any of
its rights or obligations hereunder) without the prior written consent of the
other Party.  Either Party may assign this Agreement without the other Party’s
prior consent to any third party controlling, controlled by or under common
control with the assigning Party.  Any purported assignment in violation of this
Section will be null and void and a breach of this Agreement.  For purposes of
clarity, a Change of Control of a Party will not constitute an assignment of
this Agreement; however, in such event, each Party may elect to terminate this
Agreement in accordance with Section 13.2(d) or (e), as applicable.

20.4Amendment.  No waiver, alteration, modification, or cancellation of any of
the provisions of this Agreement will be binding unless made in writing and
signed by each of the Parties hereto.  

20.5No Implied Waivers; Interpretation.  A failure at any time to require
performance of any provision hereof will in no manner affect a Party’s right at
a later time to enforce such provision. No failure by either Party to take any
action or assert any right hereunder will be deemed to be a waiver of such right
in the event of the continuation or repetition of the circumstances giving rise
to such right.  For purposes hereof, “including” means “including without
limitation”.  Each Party has had the opportunity to consult with counsel in
connection with the review, drafting and negotiation of this
Agreement.  Accordingly, the rule of construction that any ambiguity in this
Agreement will be construed against the drafting Party will not apply.

20.6Severability.  If any provision of this Agreement is held to be invalid or
unenforceable, the remainder of the provisions will remain in full force and
effect.  The invalid or unenforceable provision will be modified so as to render
it enforceable while giving effect, as nearly as possible to the original intent
of the Parties.

20.7Non-Exclusive Remedies.  Except as expressly specified in this Agreement to
the contrary, no remedy referred to in this Agreement is intended to be
exclusive, but each will be cumulative and in addition to any other remedy
referred to herein or otherwise available at law, in equity or otherwise.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

20.8Entire Agreement.  This Agreement, including all Schedules and Exhibits
attached hereto (which are each hereby incorporated herein), (a) constitutes the
entire understanding and agreement between the Parties with respect to the
subject matter hereof, (b) amends and restates the Original Agreement in its
entirety, and (c) supersedes all other agreements, oral or written, between the
Parties, including all proposals, oral or written, negotiations, conversations,
and discussions between the Parties.  Notwithstanding the foregoing, the Parties
agree that, with respect to all activities, events and occurrences on or prior
to the Effective Date, the Second Amended and Restated Agreement shall govern
the respective rights and obligations of the Parties with respect to such
activities, events and occurrences.

20.9Notices.  Unless specifically set forth otherwise and until either Party
gives notice to the other Party of a change in address, all notices or
communications of any kind made or required to be given pursuant to this
Agreement will be in writing and delivered to:

 

If to PTC:

 

PTC Inc.

Attn: General Counsel

121 Seaport Blvd

Boston MA 02210

 

 

If to RA:

 

Rockwell Automation, Inc.

Attn: General Counsel

1201 South 2nd Street

Milwaukee, WI  53204

 

With a copy (which will not constitute notice) to:

 

Bryan S. Schultz

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202-5306

 

20.10Governing Law.  This Agreement will be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws.  Each of the Parties hereby irrevocably and
unconditionally consents to submit to the sole and exclusive jurisdiction of the
state and federal courts located in New York County in the State of New York for
any litigation among the Parties hereto arising out of or relating to this
Agreement.  The provisions of the United Nations Convention on Contracts for the
International Sale of Goods are hereby excluded and will not apply to this
Agreement.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

20.11Multiple Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each one of which will be deemed an original, but all
of which will constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first set forth above.

 

 

PTC INC.

 

 

ROCKWELL AUTOMATION, INC.

[s] James E. Heppelmann

Signature of Authorized Representative

 

/s/ Blake Moret

Signature of Authorized Representative

James E. Heppelmann

Name

 

Blake Moret

Name

President and Chief Executive Officer

Title

 

President and Chief Executive Officer

Title

 

 

 

 

[Signature page to Third Amended and Restated Strategic Alliance Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

PRODUCT EXHIBIT

 

PTC Products

 

PTC On Premise Subscription Software Products:

 

•

ThingWorx products

 

•

Vuforia products

 

•

ThingWorx Kepware or ThingWorx Industrial Connectivity products

 

•

Creo Illustrate (if sold with Vuforia Studio)

 

•

Creo View JT Import option (if sold with Vuforia Studio)

 

•

Windchill products (on a deal registered basis only)

 

•

Academic offerings for the products listed above

 

For clarity, ThingWorx Industrial Connectivity products (which PTC currently
plans to rebrand as “ThingWorx Kepware” products) are sometimes also referred to
as “Kepware”, but RA and its Affiliates are not authorized to distribute
products under the standalone “Kepware” branding under this Agreement.  Instead,
RA shall use such branding as PTC uses with respect to the products that
currently are referred to as “ThingWorx Industrial Connectivity”.

 

ThingWorx and Vuforia are PTC Development Platform Products.

 

PTC SaaS Products:

 

•

Vuforia SaaS products

 

•

ThingWorx Saas products

 

•

Factory Insights as a Service products

 

•

Onshape SaaS products (on a deal registered basis only)

 

•

Windchill SaaS products (on a deal registered basis only[***])

 

•

PTC University online training classes

 

•

Academic offerings for the products listed above

 

Cloud Managed Services:

 

•

Cloud Managed Services for ThingWorx products

 

•

Cloud Managed Services for the Vuforia Studio products

 

 

RA Products

 

•

MES, FactoryTalk ProductionCentre (MES), FactoryTalk Analytics Edge, FactoryTalk
Analytics DataView, FactoryTalk Analytics DataFlowML and Emulate3D and the
associated CAD integration product, including their platforms, applications,
solutions, and services

 

Exhibit A; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

In the event RA re-brands any of the RA Products listed above, any such
resulting product(s) shall also be deemed "RA Products." In the event RA adds
new modules, applications, or products to the FactoryTalk product family, the
parties shall discuss in good faith whether such product(s) should be included
as "RA Products" under the spirit of the Agreement.

 

 

Exhibit A; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT B

ADDITIONAL TERMS AND COVENANTS

 

1.

Restricted Companies.  

 

“PTC Restricted Companies” means all businesses and divisions of the following
companies, to the extent those businesses and divisions compete with RA and its
Affiliates:

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

•the subsidiaries of each of the foregoing

 

“RA Restricted Companies” means all businesses and divisions of the following
companies, to the extent those businesses and divisions compete with PTC and its
Affiliates:

 

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

•the subsidiaries of each of the foregoing

 

2.

Restrictions on [***]’s Distribution of [***] Products.

 

Technology Purchase Agreement, dated as of [***], between [***] and [***].

Technology Purchase Agreement, dated as of [***], among [***], [***], [***] and
[***].

The restrictions applicable to [***] set forth in the agreements above are the
same restrictions as applicable to [***]. To [***]’s knowledge, the restrictions
set forth in the agreements do not substantially impact [***]’s rights under
this Agreement, and if any substantial impact does arise, the Parties will work
in good faith to resolve the substantial issue.

3.

Restrictions on [***]’s Distribution of [***] Products.

 

None

 

Exhibit B; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

4.

Opportunity Registration Process

 

In order to register an opportunity to sell or license the Combined Offering or
PTC Products (whether directly by RA or indirectly through an RA Affiliate, and
which, if the registration request is approved by PTC, will be on an exclusive
basis vis-a-vis PTC direct sales for the period of registration as described in
this Agreement), RA must submit a specific sales opportunity (an “Opportunity”)
to PTC for proposed registration status by email to the email address PTC
provides to RA for opportunity registration purposes.  Notifying PTC of an
Opportunity through any other means will not constitute an effective attempt to
register the Opportunity under the terms of this Agreement.  Such request for
registration must identify whether or not RA desires that such Opportunity be an
Assisted Sale (as defined in Exhibit J).

RA and PTC will use reasonable efforts to identify mutually acceptable means of
improving the efficiency of the opportunity registration process, including
without limitation with respect to the nature of the information that RA and its
Affiliates provide to PTC, and such efforts (and the results of such efforts)
will be reviewed on a quarterly basis by the Governance Committee with a view
towards determining actions to improve the processes.

PTC may, in its reasonable discretion, approve or deny the registration of any
Opportunities using the following general principles.  

 

1.

The details of the Opportunity (i.e., anticipated deal size, products involved,
division of the Customer, relevant geography, etc.) must be specified by RA in
the request for registration.  An Opportunity will likely be rejected if the
registration form is not sufficiently detailed or not sufficiently
qualified.  Without limiting the foregoing, attempting to register
customers/accounts generally is not permitted.

 

2.

If PTC or PTC Affiliate or reseller or distributor has engaged with the customer
on, and actively worked, the opportunity, then PTC is likely to reject it.

 

3.

If the Opportunity is not in the Factory SCO or Factory SCP setting, PTC will
likely reject the proposed registration.

 

4.

If PTC reasonably believes, after consultation with RA, that RA does not have
adequate sales coverage or adequate relationships to successfully sell that
Opportunity.

 

5.

If PTC has other reasonable grounds for rejecting the Opportunity.

PTC will use reasonable efforts to respond to a request to register an
Opportunity within five (5) business days of the date that RA submits it for
registration and agrees it will consider each registration request in good
faith.  In communicating its decision in the event of a rejection, PTC will
inform RA why PTC is rejecting the proposed registration.  In the event an
Opportunity is rejected, RA may appeal such rejection to the Governance Team.

Every deal registration that is accepted by PTC will have an expiration date,
which will be one hundred and eighty (180) days from the date that PTC
communicates its acceptance of the registration to RA (or such other period as
PTC specifies when it accepts the registration).  Thereafter, unless PTC extends
the registration, the applicable Opportunity will be deemed not to be registered
any longer.

Exhibit B; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

During the term of each deal registration, RA and its Affiliates will have the
exclusive right (vis-a-vis PTC direct sales) to the applicable Opportunity.

 

5.

Initial Governance Team Members

 

RA:

 

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

 

PTC:

 

•[***]

•[***]

•[***]

•[***]

•[***]

•[***]

 

6.

Exclusive Territory

 

The following account selection process will be used to determine the Exclusive
Territory of RA and its Affiliates.  In all cases, exclusivity applies to (a)
the ThingWorx products for Factory SCO use cases only and (b) Vuforia Products
for Factory SCO use cases when the potential sale also includes ThingWorx
products for Factory SCO use cases.  As of the Effective Date, the Parties
already maintain a list of accounts (the “Exclusive Account List”) for which RA
has exclusivity for Factory SCO use cases (i.e., both the list of 150 and
industry/geography based exclusivity, as specified below). From and after the
Effective Date, if an account on such list is also designated as including
Factory SCP exclusivity (as mutually agreed), RA’s exclusivity under Section 5.1
of this Agreement will extend also to Factory SCP use cases.

 

All references to “exclusivity” in this Exhibit B will mean exclusivity
vis-à-vis PTC Direct Sales in accordance with Section 5.1 of this Agreement and
shall be subject to the limitations and scope set forth in Section 5.1.

 

All determinations relating to exclusivity will be made in good faith.  Except
as specified, all other accounts and PTC Products will not be exclusive.

 

For purposes of this Section, a “Substantial Business Relationship” shall mean,
in respect of the customer at hand, either (a) the applicable Party and its
Affiliates have made sales of more than [***] to such customer in the previous
12-month period or (b) such customer already has standardized on an offering of
such Party.

Exhibit B; Page 3

4850-6269-6907.6

--------------------------------------------------------------------------------

 

 

List of [***]

 

 

A.

RA will provide PTC with a list of proposed companies whose primary use case is
in the area of Factory SCO. The list will be reviewed by a joint steering
committee comprised of an equal number of members from each Party.  From this
review, a final list of Factory SCO customers (not to exceed [***] accounts)
will be selected.  PTC may reject a company’s inclusion on the list because PTC
already has a Substantial Business Relationship with that customer.  For the
sake of clarity, the requirements of this clause A has already, as of the
Effective Date, been completed by the Parties and the Parties are in the mode
where they are managing additions and deletions to the list via the Governance
Committee.

 

 

B.

Unless a significant opportunity requires a special intermittent review, the
above-described process will be completed prior to each Governance Committee
meeting, at which point accounts can be exchanged on the list (but in no event
will the number exceed [***]unless the Parties mutually agree in writing).  For
the sake of clarity, each affiliate of a company that has different businesses
will be treated as different companies in calculating the [***] companies.

 

Industry-Specific Instances

 

In addition to the companies to be identified and listed above, for companies
that meet all of the following criteria set forth below, RA and its Affiliates
will have exclusivity.  RA will notify PTC of what companies meet these criteria
so that PTC can notify its direct sales force not to sell the PTC Products to
such companies. These accounts will not count against the [***] named accounts
on the RA exclusive list referenced above.

 

 

A.

The company’s business(es) must be entirely in one or more of the following
industries, or the company must have a business or division whose business is
entirely in one or more of the following industries (in which case only that
business/division will qualify):

 

•

Drug/pharmaceutical companies (but not including medical devices);

 

•

Metals, mining and cement;

 

•

Oil, gas and chemical;

 

•

Consumer package goods, including food, beverage, home and personal care
companies; and

 

•

North America automotive manufacturers.

 

 

B.

Unless PTC agrees to the contrary, the company must be an End User
Company.  “End User Companies” will be defined as companies that operate in the
end user environment or setting but does not include the factory where the
equipment and/or tools for use in the end user environment/setting are
manufactured.  For example, without limitation,

 

•

In the drug setting, the drug manufacturer itself would be an End User Company,
whereas a company making equipment for use in drug manufacturing would not be an
End User Company;

Exhibit B; Page 4

4850-6269-6907.6

--------------------------------------------------------------------------------

 

 

•

In the mining setting, the operator of a mine would be an End User Company,
whereas the manufacturer of equipment for use by a mine operator would not be an
End User Company;

 

•

In the oil and gas setting, the operator of the oil platform would be an End
User Company, whereas the manufacturer of drilling equipment would not be End
User Company; and,

 

•

In the consumer product goods setting, the food manufacturer would be an End
User Company, whereas the manufacturer of equipment for use in food
manufacturing would not be an End User Company.

 

C.

The company must already have a Substantial Business Relationship with RA or its
Affiliates related to RA hardware at that time.

 

D.

The company must also not already have a substantial ThingWorx footprint at such
time.

 

[***]

 

In addition to the companies identified above:

 

 

A.

All [***]-headquartered customers (not including [***] or [***]) engaged in
business in the tire, mining, metals, cement, oil and gas or chemical industry
will be exclusive to RA and its Affiliates for ThingWorx Factory SCO use cases
for their [***]-based operations.  For the sake of clarity, sales by PTC to such
customers for use outside of such companies’ [***] operations will not be
precluded.

 

B.

All [***]-headquartered customers (not including [***] or [***]) engaged in
business in the automobile, consumer packaged goods, or life sciences industry
listed on Exhibit K will be exclusive to RA and its Affiliates for ThingWorx
Factory SCO use cases for their [***]-based operations.

 

C.

These accounts will not count against the [***] named accounts on the RA
exclusive list referenced above.

 

[***]

 

In addition to the companies identified above, for companies that are
headquartered in [***] and that meet all of the following criteria in A and B
(below), RA and its Affiliates will have exclusivity for Factory SCO use cases
for their [***]-based operations.  RA will notify PTC of what companies meet
these criteria so that PTC can notify its direct sales force not to sell the PTC
Products to such companies. These accounts will not count against the [***]
named accounts on the RA exclusive list referenced above.

 

A.

The company must already have a Substantial Business Relationship with RA or its
Affiliates related to RA hardware at that time.

 

B.

The company must also not already have a substantial ThingWorx footprint at such
time.

 

Exhibit B; Page 5

4850-6269-6907.6

--------------------------------------------------------------------------------

 

For clarity, the parties agree that, except for a limited number of companies
headquartered in [***] that have been identified by the Parties, the companies
that constituted Co-Sell Alliance Accounts under the Second Amended and Restated
Agreement, including all the Permanent Co-Sell Alliance Accounts, have become
part of the Exclusive Territory.

 

Exceptions to Exclusive Territory

 

RA or its Affiliates will be the contracting party for companies in the
Exclusive Territory unless the Governance Team agrees otherwise.  Accordingly
and in that regard, the Parties acknowledge that the following factors may be
considered by the Governance Team: (i) RA or its Affiliates does not have sales
capacity in a part of the applicable Exclusive Territory in order to effectively
cover the account; or (ii) the Customer desires not to purchase the PTC Products
from RA or its Affiliates but to purchase from PTC instead.  If the Governance
Team agrees that PTC will be the contracting party with respect to a specific
opportunity, such sales made by PTC under subsection (ii) above will be deemed
made by RA and computed as if RA made the sale for purposes of calculating ARR
under this Agreement.

 

 

Exhibit B; Page 6

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT C

OEM TERMS EXHIBIT

 

These Mutual OEM Terms and the attached Schedules are collectively referred to
as the “OEM Agreement”.  

 

RECITALS

 

WHEREAS, the Parties are entering into that certain Strategic Alliance Agreement
(the “Strategic Alliance Agreement”) to which this OEM Agreement is attached as
Exhibit C;

WHEREAS, to facilitate the business objectives of the Strategic Alliance
Agreement, the Parties wish to enter into this OEM Agreement to provide each
Party with certain resale rights with respect to the other Party’s Products for
distribution under its own license conditions (as set forth herein).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows.

OEM AGREEMENT

 

1.Definitions.  In addition to terms defined in the Strategic Alliance Agreement
and on first use in this OEM Agreement, the terms set forth in this Section 1
(Definitions) will have the meanings set forth below:

1.1“Application(s)” means the executable version of a computer program and user
interface that are created using the Development Tools of PTC Products and
completed to deliver (a) a Customer-specific use case, or (b) a vertical
market-specific use case, or (c) a specific internal use case of a Party or an
Affiliate of a Party.  Applications typically include Distributable Software.  

1.2“Asset” means a sensor, device, machine, system, web service, thing, etc.
that is modeled (represented) and/or registered as an asset (or “device” or
“thing” within the software) or any separately defined part of the foregoing if
it is being treated as a separate asset within the applicable Product.  For
example, without limitation, an asset could be a medical analyzer, a car, a
toothbrush, another computer system, weather service, a helicopter (and/or a
helicopter engine, if that engine is modeled or registered as a separate asset
in the applicable PTC Product).

1.3“Combined Offering” means one or more products, marketed and licensed under
the Combined Offering Brand, each of which is comprised of one or more RA
Product(s) that is distributed with one or more ThingWorx and/or Vuforia
product(s), including all Updates.

1.4“Customer License Agreement” means a Customer license agreement created by
the Product Selling Party for use by Product Selling Party or Sales Agent in the
distribution of the Combined Offering, which license agreement may be accepted
in either “shrink‑wrapped” form or an electronic equivalent which permits the
Customer to view and indicate agreement with the license terms prior to paying
for the license. To the extent any proposed modified terms for an

Exhibit C; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

individual Customer’s License differ from then the standard, current form of the
Customer License Agreement, the Product Originating Party will cooperate with
the Product Selling Party and will reasonably approve of all such modified
terms.  

1.5“Development Tools” means PTC’s development tools and related software, that
are made generally available by PTC to its direct customers of the PTC Products,
and Updates thereto, for use in connection with development of agents and
Applications for use with the PTC Products, and which are provided or made
available to RA and its Affiliates under this OEM Agreement, and Updates
thereto.

1.6“Originating Party Product(s)” means the PTC Product(s) or the RA Product(s),
as the context requires.

1.7“Product Originating Party” means the Party whose Originating Party
Product(s) are sold by the other Party as part of the Combined Offering under
this OEM Agreement.

1.8“Product Selling Party” means the Party and/or its Affiliate(s) that sells
the other Party’s Product(s) as part of the Combined Offering under this OEM
Agreement.

1.9“PTC Distributable Software” means the PTC Product Agents and components and
files included in Applications or otherwise generated by use of the Development
Tools that are designed to be distributed on or with Assets for use at the
location of Registered Assets in accordance with the applicable Documentation,
and Updates thereto.

1.10“PTC Product Agents” means the agent software components and Updates thereto
that PTC makes generally available to its customers and users, and which are
provided or made available to RA under this OEM Agreement and intended to be
delivered to Customers or Users for installation and use on Registered Assets or
at the location of Registered Assets.

1.11“RA Components” means RA’s hardware, software, or hosting services that are
part of a Combined Offering.

1.12“RA Distributable Software” means the software components and Updates
thereto that RA or its Affiliates makes generally available to its customers and
users, and which are provided or made available to PTC under this OEM Agreement
and intended to be delivered to Customers or Users for installation and use on
RA products or at the location of RA products.

1.13“Registered Asset” means the total quantity of assets represented by a
unique ID and registered within the PTC Product known as the ThingWorx Platform
that are associated with Assets. Registered assets reflected in the PTC Product
known as the ThingWorx Platform that are associated only with communication
devices (such as SIMs and wireless edge devices used solely for enabling
communication with a Customer’s Assets) are not counted towards the total
permissible number of Registered Assets. Registered Assets are measured monthly
and usage is based on the peak number of Registered Assets during the month.

1.14“Sales Agent” means a member of Product Selling Party’s standard
distribution channels that (a) is appointed by Product Selling Party to exercise
the rights granted to Product

Exhibit C; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

Selling Party by Product Originating Party pursuant to Section 2 and (b) with
respect to which the requirements of Section 2.3 have been met.

1.15“Sales Agent Agreement” means a reseller agreement for use by Product
Selling Party in the redistribution of a Combined Offering by a Sales Agent,
which agreement must be in written form and signed by the Sales Agent.

1.16“Specifications” means the functional specifications of the Originating
Party Products set forth in the Documentation.

1.17“Sublicensees” means Customers and/or Sales Agents, as applicable.

1.18“Support” means the provision of support services and technical support with
respect to the Products, as the case may be, with responsibility for first line
and second tier support.

1.19“User” means any individual authorized by a Customer (including such
Customer’s employees, customers and/or subcontractors) to utilize the Combined
Offering for its internal business purposes, and not for further resale or
distribution.

2.License and Restrictions.

2.1Grant of License.  Subject to the terms and conditions of the Strategic
Alliance Agreement and this OEM Agreement, each Product Originating Party hereby
grants to each Product Selling Party, and each Product Selling Party hereby
accepts (in the case of each of PTC and RA as a Product Selling Party, on its
behalf and on behalf of its Affiliates), a non-exclusive (except as set forth in
the Strategic Alliance Agreement), non-transferable (except as set forth
herein), non-assignable (except as set forth in the Strategic Alliance
Agreement), non-sublicensable (except as set forth in this Section 2.1 and
Section 2.3), fee-bearing license as follows:

(a)Distribution License for Originating Party Products ‑ solely pursuant to the
sublicensing terms described in Section 2.1(c) and/or Section 2.1(d) below, to
market install, configure, implement, service, support and distribute the
Originating Party Products only as part of a Combined Offering and, in the case
of RA and its Affiliates, only for Factory SCO and Factory SCP use cases;

(b)Modify and Distribute Documentation - to reproduce, modify, and use for
purposes of training and support, the Documentation supplied by Product
Originating Party, and distribute the modified Documentation as an embedded or
bundled component of the applicable Combined Offering, solely for use with the
Combined Offering or Application of Product Selling Party, and in the case of RA
and its Affiliates, solely in the Factory SCO and Factory SCP settings;

(c)Customer Sublicenses ‑ to grant to Customers sublicenses for use of
the  Originating Party Products as part of a Combined Offering, in the case of
RA and its Affiliates solely in the Factory SCO and Factory SCP settings;

Exhibit C; Page 3

4850-6269-6907.6

--------------------------------------------------------------------------------

 

(d)Sales Agent Sublicenses ‑ to grant to Sales Agents sublicenses for
redistribution of the Originating Party Products to Customers as part of a
Combined Offering, in the case of RA and its Affiliates solely in the Factory
SCO and Factory SCP settings; and

(e)Sales Enablement License - to use the Originating Party Products for purposes
of Sales Enablement.

2.2Additional Licenses by PTC to RA.  Subject to the terms and conditions of the
Strategic Alliance Agreement and this OEM Agreement, PTC hereby grants to RA and
its Affiliates, and RA hereby accepts on its behalf and on behalf of its
Affiliates, a non-exclusive (except as set forth in the Strategic Alliance
Agreement), non-transferable (except as set forth herein), non-assignable
(except as set forth in the Strategic Alliance Agreement), non-sublicensable
(except as set forth in this Section 2.2 and Section 2.3), fee-bearing license
as follows:

(a)Use License - to internally install and use the PTC Products designated on
Exhibit A to the Strategic Alliance Agreement as a “PTC Development Platform
Product”, solely for the purpose of (i) internally developing, testing and
supporting Applications of RA and RA Components, and (ii) training Sales Agents
of RA and its Affiliates; and

(b)License for Distributable Software - to (i) reproduce, install, and
distribute copies of the Distributable Software solely in the Factory SCO and
Factory SCP settings, for use only with a Combined Offering or Application of
RA, through multiple tiers of distribution to Asset end users, in each case
solely for installation and use by a Customer and/or Asset end user in
connection with the applicable Combined Offering or Application of RA or its
Affiliate; (ii) grant to Sales Agents sublicenses for redistribution of the
Distributable Software, solely for internal business purposes, only in the
Factory SCO and Factory SCP settings, and in the form of a Sales Agent Agreement
in accordance with Section 2.3; and (iii) grant to Customers sublicenses for use
of the Distributable Software, solely for internal business purposes, only in
the Factory SCO and Factory SCP, in the form of a Customer License Agreement in
accordance with Section 2.3.

2.3Customer License Agreements and Sales Agent Agreements.  Product Selling
Party agrees that Customers will be permitted to use Originating Party Products
only as part of a Combined Offering under a Customer License Agreement, and
Sales Agents will only be permitted to redistribute Originating Party Products
under a Sales Agent Agreement, such agreements to be preapproved by Product
Originating Party, and in each case that, at a minimum and unless otherwise
agreed to by the Parties, include contractual provisions that:

(a)with respect to Customers, grant the Customer the non-transferable,
non-sublicenseable right to use the applicable Originating Party Product
according to the terms set forth in this Section 2.3, solely for the Customer’s
internal business purposes and only as distributed with the Combined Offering;
or

(b)with respect to Sales Agents, (i) grant the Sales Agent the non-transferable
right to (A) market and distribute the applicable Originating Party Product
according to the

Exhibit C; Page 4

4850-6269-6907.6

--------------------------------------------------------------------------------

 

terms set forth in this Section 2.3 and only as distributed with the Combined
Offering, and (B) grant sublicenses to Customers only for their use of the
Combined Offering consistent with the terms of this Section 2.3 as applicable to
Customers and (ii) require strict compliance with all applicable laws and
regulations, including without limitation the FCPA; and

(c)with respect to Sublicensees, (i) prohibit the removal of any copyright or
other proprietary notices; (ii) prohibit causing or permitting the reverse
engineering, disassembly or decompilation of the applicable Originating Party
Product portion of the Combined Offering (or the Combined Offering as a whole);
(iii) prohibit title to the applicable Originating Party Product portion of the
Combined Offering (or the Combined Offering as a whole) from passing to the
Sublicensee; (iv) disclaim Product Originating Party’s liability to the
Sublicensee for damages, whether direct or indirect, incidental or consequential
or for loss of profits, arising in connection with the Customer License
Agreement or Sales Agent Agreement, as applicable; and (v) state that Product
Originating Party disclaims any warranty of any kind directly to the Sublicensee
with respect to the applicable Originating Party Product, including any warranty
of performance, title, merchantability, fitness for a particular purpose and
non-infringement.

(d)As between Product Selling Party and Product Originating Party, Product
Selling Party is responsible for enforcing Customer License Agreements and Sales
Agent Agreements and for any failure to enforce the Customer License Agreements
and Sales Agent Agreements.  If either Party chooses not to enforce the terms of
the Customer License Agreement, and if requested by the other Party, the Product
Selling Party will use reasonable efforts to assign to the Product Originating
Party its, or the applicable Sales Agent, rights under the applicable Customer
License Agreements and Sales Agent Agreements to the extent necessary to permit
the Product Originating Party to enforce the terms and conditions under the
Customer License Agreements and Sales Agent Agreements applicable to the
applicable Product, and to take corrective action on its own behalf to remedy
such breach and to seek such equitable relief on its own behalf.

2.4Reservations; Restrictions.

(a)Retained Rights.  As between the Parties and subject to the licenses in this
OEM Agreement, PTC owns all rights in the PTC Products, including all PTC
Distributable Software, and RA owns all rights in the RA Products, including all
RA Distributable Software, provided to PTC, including in either case all
Updates, upgrades, modules, add-ons, modifications or improvements to or
derivative works. Each Party retains all rights, titles, and interests in and to
its respective technology and intellectual property, including the intellectual
property rights in its trademarks, products, services, and documentation, and
hereby reserves all rights not expressly granted in this OEM Agreement or the
Strategic Alliance Agreement. Except as set forth herein, neither Party will
attempt to or knowingly permit or encourage others to, and each Party will cause
its Affiliates not to, attempt to alter, reverse engineer, decompile,
disassemble or otherwise attempt to derive the source code of the other Party’s
materials, except to the extent that the restrictions in this sentence are
expressly precluded by applicable laws.  Taking any of these actions is a
material breach of this OEM Agreement.

Exhibit C; Page 5

4850-6269-6907.6

--------------------------------------------------------------------------------

 

(b)Ownership of Applications and Distributable Software.  Subject to the terms
and conditions of the Strategic Alliance Agreement, each Party and its
Affiliates will own all rights, title and interest to any Applications developed
by such Party or Affiliate, including all Updates, upgrades, modules, add-ons,
modifications or improvements to or derivative works thereof. Notwithstanding
the foregoing, PTC will own all of the PTC Distributable Software incorporated
into such Application. Similarly, to the extent PTC or its Affiliates develops
any applications based on RA software, RA will own all of the RA Distributable
Software incorporated into such application.

(c)License Restrictions.  Without limitation, Product Selling Party will not,
directly or indirectly: (i) use any Originating Party Product for Product
Selling Party’s internal business operations as part of a hosted service or
otherwise outside the scope of the license granted in Section 2.1; (ii) modify,
translate, copy, reproduce, reverse engineer, decompile, disassemble or
otherwise attempt to derive the source code of any Originating Party Product, or
remove any copyright or other proprietary notices of any Originating Party
Product or related Documentation; or (iii) solicit sales of, sell, distribute,
sublicense or otherwise transfer any Originating Party Product (A) to any person
or entity that is not a Customer or Sales Agent, or (B) other than pursuant to a
Customer License or Sales Agent Agreement.  Product Selling Party will be fully
responsible to Product Originating Party and its licensors for compliance by
Product Selling Party’s employees, agents and consultants with the foregoing
restrictions and all other terms and conditions hereof.  Notwithstanding
anything contained herein, all transfers, including all transfers by Product
Selling Party to Customers, of any Originating Party Product are by way of
license only, and not sale.  Nothing herein will affect any sale or transfer of
title to such Originating Party Products to Product Selling Party or any third
party.

(d)Open Source Restrictions.  Product Selling Party will not incorporate, link,
distribute or use any third party software or code in conjunction with any
Originating Party Product in such a way that: (i) creates, purports to create or
has the potential to create, obligations with respect to any Originating Party
Product or other software owned by or licensed to Product Originating Party,
including without limitation the distribution or disclosure of any source code;
or (ii) grants, purports to grant, or has the potential to grant to any third
party any rights to or immunities under any intellectual property rights or
proprietary rights of Product Originating Party or its Affiliates, including
without limitation as such rights exist in or relate to any Originating Party
Product.  Without limiting the generality of the foregoing, Product Selling
Party will not incorporate, link, distribute or use (i) any Originating Party
Product or any other software provided by Product Originating Party, nor
(ii) any software, products, documentation, content or other materials developed
using any Originating Party Product, with any code or software licensed under
any version of the GNU General Public License (“GPL”), Affero General Public
License (“AGPL”), Lesser General Public License (“LGPL”), European Union Public
License (“EUPL”), Apple Public Source License (“APSL”), Common Development and
Distribution License (“CDDL”), IBM Public License (“IPL”), Eclipse Public
License (“EPL”), Mozilla Public License (“MPL”), or any other open source
license, in any manner that could cause or could be interpreted or asserted to
cause any Originating Party Product or other software provided by Product
Originating Party (or any modifications thereto) to become subject to the terms
of the GPL, AGPL, LGPL, EUPL, APSL, CDDL, IPL, EPL, MPL, or such other open
source license.

Exhibit C; Page 6

4850-6269-6907.6

--------------------------------------------------------------------------------

 

(e)Quality Control Requirements.  Each Party acknowledges the other Party’s
exclusive ownership of the other Party’s Trademarks and that use by either Party
or its Affiliates of any of the other Party’s Trademarks, including any
resulting goodwill, will inure to the sole benefit of the Party that owns such
Trademarks.  Neither Party will knowingly do or permit to be done, and will
cause its Affiliates not to do or cause to be done, any act or thing
inconsistent with such ownership and will not acquire or claim or assist third
parties in acquiring or claiming any title in or to any of the other Party’s
Trademarks, including by virtue of the Strategic Alliance Agreement, this OEM
Agreement, or through either Party’s use of the other Party’s
Trademarks.  Neither Party will directly or indirectly, and will cause its
Affiliates not to directly or indirectly, undertake any action that in any
manner might question, contest, challenge, infringe or impair the validity,
enforceability, scope of rights or title of the other Party in any of the other
Party’s Trademarks at any time during the term of the Strategic Alliance
Agreement.  Each Party agrees that (a) all Combined Offerings identified by any
of the other Party’s Trademarks will be at least equal in quality to the
mutually agreed specifications therefore (the “Quality Standard”) and (b) it
will maintain, and will cause its Affiliates maintain, procedures to assure the
consistent quality of all Combined Offerings bearing or containing the other
Party’s Trademarks.  Each Party will have the right to audit and inspect, upon
advance written notice, at the inspecting Party’s sole expense, and during
regular business hours, the use by the other Party and its Affiliates of its
Trademarks licensed hereunder and all Combined Offerings identified by any of
its Trademarks.

(f)Registered Asset Requirements.  Where RA or an Affiliate of RA is Product
Selling Party, RA will, and will cause its Affiliates to, require that any Asset
used with the Combined Offering that includes the PTC Product known as ThingWorx
be a Registered Asset, and will prohibit Customers and Users from using Assets
with such Combined Offering in a manner that intends to mask the unique
identifier for any Asset or otherwise to circumvent the per Asset payment
obligations, in each case, by including such requirement and restriction in each
Customer License Agreement.

2.5Term of Licenses.  Product Selling Party and its Sales Agents may sell
Subscription Licenses or SaaS Services or Cloud Services to the Combined
Offering, with a maximum license term of [***]unless otherwise agreed to the
Parties.  

2.6Licensing Basis.  Unless otherwise agreed to by the Parties, the PTC Products
licensed as part of the Combined Offering will be licensed using the licensing
basis (e.g., per user, per asset) as specified at
https://www.ptc.com/en/documents/legal-agreements; provided that, after the
reasonable request of PTC due to a change in such documentation, RA will license
the PTC Products to Customers on terms that provide that the Customers cannot
effect an early termination of the license without cause.




Exhibit C; Page 7

4850-6269-6907.6

--------------------------------------------------------------------------------

 

3.Maintenance Services.  

3.1The Parties agree that, notwithstanding anything in this OEM Agreement,
Product Selling Party will provide first line Support to all Customers of the
Combined Offering, and Product Originating Party will provide second tier
Support to Product Selling Party.  Generally, first line Support means that
Product Selling Party will interface with the Customers and before escalating an
issue, will have a technical Support personnel who is properly trained in
providing Support for the Originating Party Product(s) to trouble-shoot the
issue and attempt to achieve a workaround.  If a workaround is not possible
after diligent efforts, Product Selling Party may contact Product Originating
Party for second line Support, which typically will involve Product Originating
Party development personnel using diligence efforts to create a bug fix or other
solution to the Customer’s problem.  The Product Originating Party’s Support
obligations will include providing the Product Selling Party with Updates as
Product Originating Party makes such Updates generally available, and the
additional maintenance obligations set forth on Schedule A.  

4.OEM Warranties.

4.1Warranty.  

(a)Warranty.  Each Product Originating Party warrants to Product Selling Party
that Product Originating Party is authorized to grant the license(s) granted by
it under this OEM Agreement and that, subject to the remainder of this Section
4.1, the Originating Party Products will be free from Errors during the Warranty
Period.  “Warranty Period” means: (a) for Perpetual Licenses, the ninety day
period commencing on the date Product Originating Party makes the Originating
Party Product available to Product Selling Party or Sublicensee, and (b) for
Subscription Licenses, SaaS Services or Cloud Services, the term of the
subscription/SaaS Services/Cloud Services.  Product Originating Party will have
no warranty obligations hereunder with respect to any (i) Errors attributable to
the use of an Originating Party Product in an application or environment for
which it was not designed or contemplated, or (ii) Errors attributable to any
modifications or customizations of an Originating Party Product not made by or
on behalf of Product Originating Party.  Product Originating Party’s issuance of
an Update will not re-start a Warranty Period that has expired.

(b)Remedy.  Product Originating Party’s and its licensors’ entire liability and
Product Selling Party’s exclusive remedy for any breach by Product Originating
Party of the warranty given in this Section 4.1 will be, at Product Originating
Party’s sole discretion, either to (a) replace the Originating Party Product or
(b) use diligent efforts to repair the Error.  Product Originating Party’s
obligations set forth in the preceding sentence will apply only if notice of the
Error is received by Product Originating Party within the Warranty Period and
Product Selling Party supplies such additional information regarding the Error
as Product Originating Party may reasonably request.  If Product Originating
Party does not replace the applicable Originating Party Product and/or does not
repair the Error (either by providing a bug fix, a workaround or otherwise)
within a reasonable time after notice of the Error and associated information
from Product Selling Party is received by Product Originating Party, Product
Originating Party will provide a refund of the prepaid unused license fees paid
by Product Selling Party for the applicable Originating Party Product containing
the Error, upon return of such Originating Party Product and any copies
thereof.  

Exhibit C; Page 8

4850-6269-6907.6

--------------------------------------------------------------------------------

 

(c)Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS OEM AGREEMENT AND THE
STRATEGIC ALLIANCE AGREEMENT, PRODUCT ORIGINATING PARTY DISCLAIMS (AND PRODUCT
SELLING PARTY WAIVES) ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR
ORAL, INCLUDING ANY WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND/OR ANY WARRANTY THAT PRODUCT
SELLING PARTY WILL ACHIEVE ANY PARTICULAR RETURN ON INVESTMENT. PRODUCT
RESELLING PARTY IS SOLELY RESPONSIBLE FOR ANY RESULTS OBTAINED FROM USING THE
ORIGINATING PARTY PRODUCTS, INCLUDING THE ADEQUACY OF INDEPENDENT TESTING OF
RELIABILITY, SECURITY AND ACCURACY OF ANY ITEM DESIGNED USING LICENSED PRODUCTS.
PRODUCT ORIGINATING PARTY DOES NOT WARRANT THAT THE OPERATION OR OTHER USE OF
THE ORIGINATING PARTY PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE OR WILL NOT
CAUSE DAMAGE OR DISRUPTION TO ANY SUBLICENSEE’S DATA, COMPUTERS OR NETWORKS.
WITHOUT LIMITING THE FOREGOING, PRODUCT ORIGINATING PARTY WILL HAVE NO LIABILITY
ARISING FROM ANY SECURITY INCIDENT OR DATA LOSS THAT WOULD HAVE BEEN PREVENTED
IF PRODUCT SELLING PARTY HAD IMPLEMENTED A SECURITY SOLUTIONS, DEVICES OR
FEATURES (INCLUDING “PATCHES,” FIXES AND UPDATES) FOR THE ORIGINATING PARTY
PRODUCTS PROVIDED OR MADE AVAILABLE BY PRODUCT ORIGINATING PARTY TO PRODUCT
SELLING PARTY.

4.2Performance Warranty.  Product Selling Party is free to offer separate and
additional warranty terms regarding the Originating Party Products or third
party product(s) component of the Combined Offering as well as the entire
Combined Offering in Product Selling Party’s name only, but Product Selling
Party will not bind Product Originating Party to such additional terms, and
Product Selling Party will be solely responsible for, and will indemnify and
hold Product Originating Party harmless from, any claims based upon such
warranty terms made by Product Selling Party that are additional to or are
otherwise inconsistent with those made by Product Originating Party hereunder.

 

[Remainder of page intentionally left blank]


Exhibit C; Page 9

4850-6269-6907.6

--------------------------------------------------------------------------------

 

Schedule A

 

Support Commitments

1.GO-TO-MARKET SUPPORT

 

1.1.

Technical and Sales Support.  Each Party and its Affiliates will cooperate with
the other Party and its Affiliates as may be reasonably requested by the other
Party to assist in the sale of the Combined Offering to a prospective Customer.

 

1.2.

Support Documentation. Each Party will make available to the other Party and its
Affiliates its electronic support and training materials (in all the languages
available) for itsProducts to assist the other Party and its Affiliates in
handling its Level 1 Support (as defined below) obligations.  

 

1.3.

Collateral. Each Party will provide collateral (in all the languages available)
for the other Party and its Affiliates’ marketing and sales to present Products
overview and competitive positioning. This will be used to help sell the “why”
customers should use the Party’sProducts. Each Party will update materials to
the other Party as positioning changes and major software updates are released.

 

1.4.

Data Sets.  Each Party hereby agrees that, for data sets that it uses to
demonstrate its product (PTC Products in the case of PTC, and the RA Products in
the case of RA) it will, if allowed under its agreement with the provider(s) of
the data set, provide such data sets to the other Party solely for purposes of
the other Party demonstrating the Combined Offering.

 

2.SUPPORT SERVICES DEFINITIONS

 

3.1

“Level 1 Support” means the resolution of Customer inquiries relating to the
Combined Offerings in real time or off-line without assistance from the other
Party except as otherwise agreed.

 

3.2.

“Level 2 Support” means the technical expertise the one Party provides to the
other’s technical support case managers concerning inquiries regarding the
Combined Offering by phone, web-based support interface or other agreed-upon
means (“Official Means”) that is necessary to resolve off-line a Customer
inquiry, when Level 1 Support does not resolve the customer inquiry and when the
applicable technical support representative who takes the call generating such
inquiry finds it necessary to elevate the inquiry to the applicable Party’s
technical support case manager for resolution off-line, who in turn finds it
necessary to contact the applicable other Party to obtain from such other Party
the technical expertise necessary to resolve such Customer inquiries.

 

3.3.

“Error” is defined in the Strategic Alliance Agreement.

Exhibit C; Page 10

4850-6269-6907.6

--------------------------------------------------------------------------------

 

 

3.4.

Error Severity Class       Criteria

P0, Fatal Impact                          Error that results in system hangs or
crashes, or production is not possible without use of RA Products or PTC
Products, as applicable.

P1, Severe Impact                      Error causes severe production impact,
and/or workaround (if available) is not acceptable.

P2, Degraded Operations           Errors disabling only certain functions that
are not severe, but cause Customer dissatisfaction and for which an acceptable
workaround exists.

P3, Minimal Impact                  All other Errors.

 

3.

SUPPORT SERVICES

 

 

 

3.1.

The Party or Affilliate thereof who sells licenses for the Combined Offering
will provide Level 1 Support to its Customers for the Combined Offerings.  

 

 

3.2.

RA will provide Level 2 Support to PTC and its Affliates for its Products
included in the Combined Offerings.  PTC will provide Level 2 Support to RA and
its Affliates for its Products included in the Combined Offerings.  Each Party
will provide Level 2 Support to the other Party and its Affliates 24x5 days per
week (i.e. weekends and holidays excluded) for most incident severities, with
provision for 24x7 elevation of P0 issues for immediate response (e.g. call
list).

 

 

3.3.

RA will provide in a commercially reasonable timely manner product support and
corrective maintenance (bug fixes, hotfix or patch release) for RA Products in
coordination with the PTC team where required.  PTC will provide in a
commercially reasonable timely manner product support and corrective maintenance
(bug fixes, hotfix or patch release) for the PTC Products in coordination with
the RA team where required.  The specific timelines will be as agreed by the
Governance Team.

 

 

3.4.

In the event that PTC has determined that there is an issue with an RA Product
as part of the Combined Offering that is not operating as indicated in the
documentation and that PTC cannot resolve on its own, PTC shall contact RA
support.  In the event that RA has determined that there is an issue with a PTC
Product as part of the Combined Offering that is not operating as indicated in
the documentation and that RA cannot resolve on its own, RA shall contact PTC
support.

 

 

3.5.

Once the information has been received, the Level 2 Support Party will use
reasonable commercial efforts to provide a response to the support request from
Level 1 Support Party.

 

 

3.6.

Each Party will, in providing Level 2 Support hereunder, endeavor to meet the
following targets:

 

Exhibit C; Page 11

4850-6269-6907.6

--------------------------------------------------------------------------------

 

 

 

Remedy Levels (defined below)

Error Class

1st Level

2nd Level

Final Level

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

The required action for each Error class at each remedy level specified above is
as follows:

 

1st Level:

Acknowledgment of receipt of Error report with written confirmation delivered to
the Level 1 Support Party.

 

2nd Level:

Temporary fix - a modification or workaround which allows the Customer to bypass
the error, but may not be in a form suitable for general distribution to all of
the Level 1 Support Party’s Customers.  

 

Final Level:

Official fix -  a new update which resolves the Error and is in a form suitable
for general distribution to all of Level 1 Support Party’s Customers.

 

 

3.7.

The Parties understand that RA Products or PTC Products, as applicable, issues
attributable to third party technology contained within the RA Products or PTC
Products, as applicable, may require additional time to resolve. The Level 2
Support Party will take the appropriate steps in working with the third party
vendors to provide a solution or workaround to the issues within a time that the
Parties can agree to.

 

 

3.8.

In certain select circumstances, the Level 2 Support Party will work with Level
1 Support Party and Customer to help address critical issues for which it is
unclear if the issue is caused by an Error, if the Level 1 Support Party has
been unable to determine if an Error is involved from the information already
provided by Customer. The Governance Team will establish procedures for these
types of engagements.

 

 

Exhibit C; Page 12

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT D

RESELLER TERMS EXHIBIT

 

These Mutual Reseller Terms and the attached Schedules are collectively referred
to as the “Reseller Agreement”.  

 

RECITALS

 

WHEREAS, the Parties are entering into that certain Strategic Alliance Agreement
(the “Strategic Alliance Agreement”) to which this Reseller Agreement is
attached as Exhibit D;

WHEREAS, to facilitate the business objectives of the Strategic Alliance
Agreement, the Parties wish to enter into this Reseller Agreement to provide
each Party with certain resale rights with respect to the other Party’s Products
for distribution under the other Party’s license conditions (as set forth
herein).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows.

RESELLER AGREEMENT

 

1.Definitions.  In addition to terms defined in the Strategic Alliance Agreement
and on first use in this Reseller Agreement, the terms set forth in this Section
1 will have the meanings set forth below.  

1.1“License” means the then-current version of Selling Party’s standard form
customer license agreement.  The current forms of each Selling Party’s standard
forms customer license agreements are attached as Schedule A.

1.2“Marks” means trade names, trademarks, service marks, and logos associated
with the Parties or their products or services.

1.3“Online Terms” means shrink-wrap, click-wrap, click-through, click-accept,
online, or website terms.

1.4“Order” means any order for Licenses of Selling Party Products or Selling
Party Services placed with Selling Party by Reselling Party.

1.5“Sales Agent” means a member of Reselling Party’s standard distribution
channels that (a) is appointed by Reselling Party to exercise the rights granted
to Reselling Party by Selling Party pursuant to Section 3 and (b) with respect
to which the requirements of Section 4.1 have been met.

1.6“Reselling Party” means the Party and/or its Affiliate(s) that resells the
other Party’s Selling Party Products under this Reseller Agreement.

Exhibit D; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

1.7“Selling Party” means the Party whose Selling Party Products are resold by
the other Party under this Reseller Agreement.

1.8“Selling Party Products” means the PTC Products or the RA Products, as the
context requires. Selling Party Products includes all Updates.

1.9“Selling Party Services” means Support.

1.10“Subscription” means term Licenses that include (for the same fee) Support
for such Licenses for the same period as the applicable License.

1.11“Support” means the provision of maintenance services and technical support
by Selling Party with respect to the Selling Party Products that are made
available pursuant to the terms and conditions of a License.  

2.Overview.  Subject to the terms and conditions of this Reseller Agreement,
this Reseller Agreement authorizes Reselling Party to distribute or resell
Licenses for the Selling Party Products and the Selling Party Services to
Customers directly and indirectly through Sales Agents.

3.Appointment.  

3.1Appointment.  Subject to the terms and conditions of the Strategic Alliance
Agreement and this Reseller Agreement, Selling Party hereby appoints Reselling
Party, and each Reselling Party hereby accepts such appointment (in the case of
each of PTC and RA as a Reselling Party, on its behalf and on behalf of its
Affiliates), as a non-exclusive reseller of Licenses for the Selling Party
Products and the Selling Party Services during the Term and, in the case of RA
and its Affiliates as Reselling Party, solely in the Factory SCO and Factory SCP
settings.  

3.2License; Restrictions.  Subject to the terms and conditions of the Strategic
Alliance Agreement and this Reseller Agreement, Selling Party hereby grants
Reselling Party a non-exclusive, non-transferable (except as set forth herein),
royalty free license during the Term and, in the case of RA as Reselling Party,
solely in the Factory SCO and Factory SCP settings, to use the Selling Party
Products provided to demonstrate the applicable Selling Party Products to
potential Customers, to install, configure, implement, service,  or support the
applicable Selling Party Products,  and for purposes of promoting the licensing
of such Selling Party Products to such Customers.  Reselling Party will not
market, promote, provide, or demonstrate any Selling Party Products to any third
party other than a bona fide potential Customer, including to any competitors of
Selling Party.  

3.3Sales Agents.  The foregoing rights and licenses may be exercised by Sales
Agents, provided that Reselling Party will be fully responsible and liable for
the actions, errors and omissions of such Sales Agents. Such Sales Agents will
execute an agreement containing license terms consistent with this Reseller
Agreement.

3.4Restrictions.  Unless otherwise expressly agreed in advance in writing by an
authorized representative of Selling Party, neither Reselling Party nor its
Sales Agents will solicit or accept orders for Licenses of Selling Party
Products or Selling Party Services from resellers or distributors who are not
Sales Agents.

Exhibit D; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

4.Agreements with Sales Agents and Customers.

4.1Agreements with Sales Agents.  In order for any agreement under which
Reselling Party engages a Sales Agent to exercise any of the rights and licenses
granted under Section 3.1 or Section 3.2 (each, a “Sales Agent Agreement”) to be
valid and effective, such Sales Agent Agreement must: (a) be in writing and
entered into prior to the engagement of the applicable Sales Agent; (b)
terminate upon expiration or termination of this Reseller Agreement; (c) contain
terms and conditions that are at least as protective of the Selling Party
Products and Selling Party Services as the terms and conditions of this Reseller
Agreement, including contractual terms that: (i) grant the Sales Agent a
non-transferable right to exercise the rights and/or licenses under Section 3.1
or Section 3.2 that Reselling Party or Sales Agent wishes to pass-through during
the Term, subject to all applicable terms of this Reseller Agreement;
(ii) require strict compliance with all Applicable Laws, including in connection
with distribution of Selling Party Product(s) outside the United States; (iii)
prohibit the removal of any copyright or other proprietary notices; (iv)
prohibit causing or permitting the reverse engineering, disassembly or
decompilation of the Selling Party Product(s); (v) prohibit title to the Selling
Party Products or Selling Party Services from passing to the Sales Agent; (vi)
disclaim Selling Party’s liability to the Sales Agent for damages, whether
direct or indirect, incidental or consequential or for loss of profits, arising
in connection with the Sales Agent Agreement, (vii) state that Selling Party
disclaims any warranty of any kind directly to the Sales Agent with respect to
the Selling Party Product(s) except as expressly set forth in this Strategic
Alliance Agreement, including any warranty of performance, title,
merchantability, fitness for a particular purpose and non-infringement; and
(viii) designate Selling Party as a third party beneficiary under the applicable
agreement.  In such Sales Agent Agreements, the foregoing references to “Selling
Party” may be made by referencing “[Reselling Party’s] licensor[s]”.

4.2Customer Licenses.  Reselling Party will require each Customer that purchases
a License for a Selling Party Product to enter into a License in a click-wrap or
click-through online format, in the then-current form of Selling Party’s
License, unless Selling Party agrees to accept the applicable Order under a
preexisting License with Selling Party. To the extent any proposed modified
terms for an individual Customer’s License differ from then the standard,
current form of the License, the Selling Party will cooperate with the Reselling
Party and  will reasonably approve of such modified terms.  Selling Party agrees
that the Customers are not employees or agents of Reselling Party and that
Reselling Party is not responsible for any failure of the Customers to comply
with the License. Selling Party’s sole remedy for any failure of the Customers
to comply with the Customer License Agreement will be against the Customer;
provided, however, that Reselling Party will reasonably cooperate at the Selling
Party’s sole expense to enforce the terms of the applicable agreement with the
Customer. Each Party bears all responsibility and liability for the
enforceability of any Online Terms a Party seeks to be binding on the Customers
or Sales Agents, and any damages or liabilities resulting from the lack of
enforceability for such Online Terms.

5.Support and Professional Services.

5.1Support.  Each Party and its Affiliates will provide support to Customers for
its Products in accordance with its standard support terms, regardless of which
Party or Affiliate sold the applicable License.  The Parties agree that the
costs associated with providing support, whether at standard support levels or
otherwise, will be borne by the Party providing the support.

Exhibit D; Page 3

4850-6269-6907.6

--------------------------------------------------------------------------------

 

5.2Professional Services.  The Parties agree that (a) Reselling Party will bear
all costs associated with any professional services that it offers to Customers
and (b) such professional services revenue will not be shared with or owed to
the Selling Party.  

6.Limited Warranty.  Except as set forth otherwise in the Strategic Alliance
Agreement, Selling Party’s limited warranty for each Selling Party Product and
Selling Party Service is made solely to the applicable Customer who has obtained
the applicable Selling Party Product or Selling Party Service and is as stated
in the License.  Reselling Party covenants and agrees that it will not attempt
to make or pass on to Customers any warranty or representation on behalf of
Selling Party or Selling Party’s licensors, other than the limited warranty
contained in the License.

[Remainder of page intentionally left blank.]




Exhibit D; Page 4

4850-6269-6907.6

--------------------------------------------------------------------------------

 

 

Schedule A

Customer License Agreements

PTC

The applicable agreements for PTC Products (both subscription software licenses
and subscriptions of SaaS and Cloud Services) are available at
https://www.ptc.com/en/documents/legal-agreements

RA

Licenses for RA Products are available at
https://www.rockwellautomation.com/global/detail.page?pagetitle=End-User-License-Agreement&ontent_type=legal&docid=610342306d3230fdefacbae6a19a0c7a




 

Exhibit D; Page 5

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT E

FINANCIAL COMMITMENT EXHIBIT

 

The parties agree that the Second Amended and Restated Agreement shall apply
with respect to the portion of the Term preceding the Effective Date.  The
following provisions shall apply with respect to the portion of the Term that
occurs on and after the Effective Date:

1.Commitment. RA commits to pay under this Agreement to PTC and its Affiliates
the following aggregate ARR (as defined in Schedule 1 to this Exhibit E) as a
result of PTC Products (a) sold in exercise of the license and resale rights of
RA and its Affiliates under the OEM Agreement and Reseller Agreement and (b)
purchased by RA and its Affiliates for internal use pursuant to Section 8 of
this Agreement, in each case, as measured on the applicable Measurement Date:

All Amounts $USD

ARR Commit to PTC

Year 3

[***]

Year 4

[***]

Year 5

[***]

 

“Year 3,” “Year 4” and “Year 5” are twelve-month periods ending on September 30,
2021 and September 30, 2022, and September 30, 2023, respectively.

“[***] Percentage” means [***] divided by the [***], provided that, if the
quotient of such calculation is [***] or higher, the [***] Percentage shall be
deemed [***].  For example, without limitation, if in Year 3, [***], the [***]
Percentage would be [***], but if [***], the [***] Percentage would be [***].

The Parties agree that (a) all purchases by RA and its Affiliates of PTC
Products for internal use, including those purchases made under any order
agreements, shall be included in the calculation of ARR under this Agreement and
(b) RA and its Affiliates shall have no obligation to resell or use any products
or services previously purchased from PTC and its Affiliates before effecting
transactions that constitute ARR under this Agreement.

2.Shortfall. [***].  If [***], RA will pay to PTC an amount equal [***].  One
half of such amount will be made on or before the applicable Measurement Date,
and the balance of such amount will be paid no later than [***] after the
applicable Measurement Date.  In recognition of the fact that the exact amount
will not be known until at or after the Measurement Date, the Parties will,
approximately [***]to the Measurement Date, estimate the amount (if any) in
order to make it possible to make the first payment before the Measurement Date,
and the Parties will then true up the exact amount owed in the second
payment.  In addition:

(a)If [***].

(b)If [***].

Exhibit E; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

(c)If [***].

3.Treatment of ARR Upon Termination of Agreement or Removal of [***].

(a)[***].

(b)[***].

(c)[***].

(d)[***].

(e)[***].

(f)[***].

As used above, “contract year” means Year 3, Year 4, or Year 5 as applicable.

The following provisions shall apply during the Term:

1.Adjustment due to Adverse Issue.  To the extent ARR Commit for a particular
year is not, or cannot reasonably be expected to be, met due to a significant
defect, interruption or other issue in or affecting PTC’s business or the PTC
Products that causes the PTC Products to substantially not be able to be sold
during a significant part of such year, the Parties will discuss in good faith
and implement a fair and equitable adjustment to the provisions of this Exhibit
E.  For illustration purposes only, (a) such issues would include an inability
of PTC and/or its Affiliates to timely deliver PTC Products due to a material
cybersecurity or similar attack adversely affecting the performance of PTC’s
business, products or services and (b) such issues would not include warranty or
similar claims made by customers in the ordinary course of business consistent
with past practices.

2.Adjustment due to Breach.  If PTC or an Affiliate of PTC breaches its
obligations under subclause (C) of Section 5.8(a)(i), RA may provide PTC with
notice of the breach.  During the 15-day period after RA’s delivery of such
notice, the Parties will discuss the breach.  If the Parties do not reach
written agreement concerning the breach prior to the expiration of such 15-day
period, PTC may remove, or cause the applicable Affiliate to remove, the
breaching product from the market within 45 days and, if PTC elects not to do
so, RA will have the right to (a) terminate this Agreement pursuant to Section
18.2(a), without giving effect to the cure provisions referenced therein, or (b)
require that all sales made in breach of subclause (C) of Section 5.8(a)(i)
shall be deemed made by RA for purposes of calculating ARR at a price of [***]
of the then current product list price.  The foregoing provisions shall be in
addition to any and all other remedies available to RA.




Exhibit E; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

Schedule 1 to Exhibit E

Definitions

“ARR” means [***].

“ARR Commit” means the minimum amount of ARR that RA and its Affiliates must
achieve in Subscriptions that are active during the applicable Measurement
Period under orders placed with PTC and its Affiliates. For purposes of this
Exhibit E, all references to “Subscription” shall also include SaaS Services and
Cloud Services.

“Subscription” is a PTC Product made accessible over a stated term that includes
(a) a software license, software-as-a-service, or cloud services and (b) related
support.

“New Subscription” is an order for a Subscription that is not a Renewal
Subscription or a Subscription Pricing Increase or a Perpetual License
Conversion.  New Subscription includes Incremental Subscription.

“Ramp Transaction” means those orders where the count of Subscriptions increases
from year to year during a Subscription term.

“Measurement Date” means: (a) in the case of Year 3, September 30, 2021; (b) in
the case of Year 4, September 30, 2022; and (c) in the case of Year 5, September
30, 2023.

“Renewal Subscription” means an order for a Subscription that occurs within the
one-year period after expiration of a prior Subscription for the same Customer
if the value of the Subscription is the same or lower than the prior
Subscription.  A term license that is converted to a Subscription for the same
value is considered a Renewal Subscription.  In the case of Year 1 and Year 2,
Renewal Subscriptions will be counted only to the extent that they are an
Incremental Subscription.  In the case of Year 3, Year 4, and Year 5, Renewal
Subscriptions will be counted irrespective of whether or not they are an
Incremental Subscription.

“Incremental Subscription” means the incremental amount of Subscription fees on
a Subscription order that either increases the annual value of a pre-existing
Subscription or renews a pre-existing Subscription in an amount that exceeds the
annual value of the pre-existing Subscription, other than an increase that is
attributable solely to a Subscription Pricing Increase.  If an existing
Perpetual License is converted to a Subscription, only the portion that is
incremental to the existing run rate for Support (calculated at the highest
annualized run rate in effect in the preceding twelve months) will be considered
an Incremental Subscription.  

“Subscription Pricing Increase” means the incremental amount of Subscription
fees on a Subscription order over the previous run rate that is attributable
solely to an increase in Subscription pricing or to foreign exchange rate
conversion.  

“Perpetual License” means a software license that is not for a defined term
(i.e., the license will continue indefinitely until terminated).

Exhibit E; Page 3

4850-6269-6907.6

--------------------------------------------------------------------------------

 

“Perpetual License Conversion” means a conversion of an existing Perpetual
License and related Support contract to a Subscription at the same annual
Subscription value as the existing annual Support value (calculated at the
highest annualized run rate in effect in the preceding twelve months).

“Support” is a product that includes maintenance and technical support for a
Perpetual License over a stated term.

“Support Pricing Increase” means the incremental amount of Support fees on a
Support order over the previous run rate that is attributable solely to an
increase in Support pricing or to foreign exchange rate conversion.

“Support Renewal” means an order for Support that occurs within the one-year
period after expiration of a prior Support contract for the same Perpetual
Licenses.

 

Exhibit E; Page 4

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT F

FEES EXHIBIT

 

1.PTC Products.

(a)Discounts.  

(i)The discount rates to be applied to sales of licenses of PTC Products (either
as part of the Combined Offering or on a standalone basis) distributed by RA and
its Affiliates will be as follows:   

PTC Product

Discount [***]

ThingWorx on premises products

[***]

Vuforia on premises products

[***]

ThingWorx Kepware or ThingWorx Industrial Connectivity products

[***]

Creo Illustrate (if sold with Vuforia Studio)

[***]

Creo View JT Import option (if sold with Vuforia Studio)

[***]

Vuforia Saas Products

[***]

ThingWorx SaaS Products

[***]

Onshape Products

[***]

Windchill on premises Products

[***]

Windchill SaaS Products

[***]

Cloud Managed Services Products

[***]

Factory Insights as a Service (*)

(*) Note that this discount is only for the SaaS software components of this
offering.  There are services components that also need to be sold for this to
be a viable Customer offering, and the discount herein does not apply to such
services components.

[***]

Exhibit F; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

The Parties will negotiate in good faith the pricing for Digital Performance
Management products when they become available for sale to third parties.

(ii)The discount rate to be applied to purchases of licenses of on-premise PTC
Products for its internal use at RA or its Affiliates is [***] off PTC’s
then-current [***].

(b)Additional Fee on Assisted Sales.  

(i)In the case of an order relative to Assisted Sales (as defined on, and during
the term of, Exhibit J), RA or the applicable RA Affiliate shall pay to PTC an
additional amount (the “Assisted Sale Fee”) equal to [***] of the applicable ACV
Amount set forth in the chart below:

Committed Term of Applicable Subscription

ACV Amount

One year or less (excluding Ramp Transactions)

[***]

More than one year but less than three years (excluding Ramp Transactions)

[***]

Three years or more (excluding Ramp Transactions)

[***]

Ramp Transaction (as defined in Exhibit E)

[***]

  

(ii)RA’s payment of an applicable Assisted Sales Fee shall be due within [***]
days after the last day of the month in which the related Assisted Sale has
closed.  

(ii)The “Net Customer PO Value” will be the total contract value for the initial
committed term of a Subscription, SaaS Services or Cloud Services (but not
including renewals or other periods beyond the initial committed term) to RA (or
the RA Affiliate) for the PTC Products on the order.  In calculating the Net
Customer PO Value, the discounts applied to PTC Products may not be greater than
the discounts applied to RA or third party products on the same order, even if
the fees paid by the Customer would otherwise apply a greater discount to the
PTC Products.  

(iii)Notwithstanding anything in this Agreement to the contrary, RA will
disclose to PTC: (A) before the Assisted Sale has closed, the anticipated Net
Customer PO Value for forecasting purposes, and (B) after the Assisted Sale has
closed, the Net Customer PO Value at the time of paying the Assisted Sales Fee,
which information will be deemed to be RA’s Confidential Information and will
only be used by PTC for purposes of forecasting and validating that the correct
amount of Assisted Sales Fee is paid for each Assisted Sale.  

(v)By way of example of the foregoing, without limitation:

(A)[***].

Exhibit F; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

(B)[***].

(C)[***].

(D)[***].

(c)Maximum Term of Subscription.  The maximum term of a subscription license for
a PTC Product is [***] years unless the Parties otherwise agree.  

(d)Renewal Pricing.

(i)The discount rate to be applied to renewals of licenses of PTC Products
distributed by RA and its Affiliates (either as part of the Combined Offering or
on a standalone basis) shall be the same discount listed in Section 1(a)(i) of
Exhibit F for the applicable PTC Product at the time of the renewal.

(ii)The fees to be applied to renewals of licenses of PTC Products for RA’s
internal use shall be the fees calculated in accordance with the order agreement
(or other order form) under which RA purchases such PTC Products.  However, if
the order agreement doesn’t include a renewal fee increase provision, then the
discount rate to be applied to renewals of (A) licenses of on-premise PTC
Products for its internal use at RA or its Affiliates is [***] off PTC’s
then-current [***].

(e)Exceptions.  RA may seek special pricing arrangements on a case-by-case basis
to meet competition.  When exception requests are made, the Governance Team will
discuss and decide whether to grant the request.

2.RA Products.

(a)Discount.  The discount rate to be applied to sales of licenses of RA
Products distributed by PTC or its Affiliates (either as part of the Combined
Offering or on a standalone basis) will be as follows:

RA Product

Discount [***]

MES and Analytics Products

[***]

Emulate3D and Demo3D Products

[***]

Other Products

[***]

(b)Exceptions.  PTC may seek special pricing arrangements on a case-by-case
basis to meet competition.

Exhibit F; Page 3

4850-6269-6907.6

--------------------------------------------------------------------------------

 

3.Payment Terms.

(a)The payment terms for PTC Products purchased by RA or its Affiliates for its
internal use shall be in accordance with the payment terms established between
the Parties under their applicable existing agreements.

(b)The payment terms for OEM distributions under Exhibit C and resale
transactions under Exhibit D shall be net [***] days from the date of
invoice.  The selling Party will invoice the purchasing Party for each
transaction on or about the start date of the license and, in the event of
multi-year licenses, annually (in equal installments) in advance at the
beginning of each year of the license unless the Subscription is a Ramp
Transaction.  If an Order provides for a Ramp Transaction, the selling Party
will invoice only the portion of the Order that reflects the Subscriptions that
are active in the applicable annual period. For clarity, a Ramp Transaction with
an order value of $1,000,000, $2,000,000 and $3,000,000 in each of the three
contract years will be billed for $1,000,000, $2,000,000 and $3,000,000 in each
of the three respective years.

 

Exhibit F; Page 4

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT G

Restrictions Specific to [***]

The following additional terms will apply to RA’s exercise of rights in [***]:

 

1.

[***].

1.1[***].  

1.2[***].

1.3[***].

(a)[***].

(b)[***].

(c)[***].

(d)[***].

2.

[***]:

2.1[***].

(a)[***];

(b)[***];  

2.2[***].

(a)[***];

(b)[***];

2.3[***].

(a)[***]:

(i)[***]:  

(A)[***]

(B)[***]

(C)[***]

(b)[***].

 

Exhibit G; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT H

RA’S SYSTEMS INTEGRATOR RIGHTS

Capitalized terms not defined in this Exhibit H will have the meaning set forth
elsewhere in the Agreement.

1.

General Terms

 

1.1.

RA and its Affiliates will be the preferred systems integrators of all product
and service offerings under this Agreement as set forth herein. Accordingly, in
addition to the license grants and rights set forth in the Agreement, in
furtherance of RA and its Affiliates’ preferred integrator status, RA will be
provided access to PTC and its Affiliates’ systems integrator training and other
programs. To the extent commercially reasonable and viable, the Parties will
represent RA and its Affiliates as PTC’s preferred systems integrators.

 

1.2.

For purpose of this Exhibit H only, “Services” includes all business consulting,
training and implementation services in the Territories for the products and
services set forth in this Agreement. “Services” does not, for purposes of this
Exhibit H only, include product or service support services, pre-sales services,
success management, or account management (“Other Professional Services”).

 

2.

PTC Obligations

 

2.1.

PTC and its Affiliates will reasonably support RA and its Affiliates in its
marketing and offering its Services, including collaborating with RA Solutions
on pilot programs/proof of concept engagements, and including RA and its
Affiliates in co-innovation opportunities. When RA or its Affiliates engages a
PTC service organization for billable services beyond sales support as
contemplated in the Agreement, PTC reserves the right to charge RA for these
services.

 

2.2.

PTC and its Affiliates will provide RA and its Affiliates with information of
other, active partners that could assist in the provisioning of Services.

 

3.

RA Obligations

 

RA and its Affiliates will use commercially reasonable efforts to: (i) provide
the Services in a professional and competent manner; (ii) offer competitive
rates to customers (as reasonably and solely determined by RA and its
Affiliates); (iii) engage service partners and contractors as necessary to
complete the Services; (iv) collaborate on pre-sales engagements; and, (v)
provide Product Feedback (subject to the terms set forth in Section 17
(Confidential Information; Feedback).

 

Exhibit H; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT I

 

RA INFORMATION SHARING FRAMEWORK

 

Information for the

Opportunity Registration Form

 

 

•

[***].

 

•

[***]:

(1)[***]

(2)[***]

(3)[***]

(4)[***]

(5)[***]

(6)[***]

(7)[***]

(8)[***]

(9)[***]

(10)[***]

(11)[***]

(12)[***]

(13)[***] 

(14)[***]

 

•

PTC agrees to use commercially reasonable efforts and cooperate with RA to
implement processes and procedures that ensure that PTC complies with its
confidentiality obligations and the applicable law with the information that RA
provides.

 

•

[***]

 

Exhibit I; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

Information for Accounts

in Exclusive Territory

 

•

[***]:

 

o

[***]

 

o

[***]

 

o

[***]

 

•

RA may determine at its sole discretion what information it provides PTC about
[***]. RA does not need to provide [***] and other information that it may deem
confidential, such as [***].

 

•

Customer pricing must be determined by RA at its own discretion .

 

•

PTC agrees to use commercially reasonable efforts and cooperate with RA to
implement processes and procedures that ensure that PTC complies with its
confidentiality obligations and the applicable law with the information that RA
provides.

 

•

RA sales persons will not share [***] with the PTC sales people solely
representing PTC' s direct sales or other channels.

 

 

Exhibit I; Page 2

4850-6269-6907.6

--------------------------------------------------------------------------------

 

EXHIBIT J

 

PTC SALES SUPPORT SERVICES

 

 

1.

PTC and its Affiliates will reasonably support RA and its Affiliates in their
sales and marketing efforts. Such support will ordinarily be via PTC’s strategic
alliance group.  For Assisted Sales, however, PTC’s direct sales team for the
account (the “PTC Sales Resources”) will also provide more substantial support,
as requested by RA and/or its Affiliates, to assist RA and its Affiliates in
selling the PTC Products.

“Assisted Sale” means [***]

.

“Assisted Sale Accounts” means [***].  

The Parties will cooperate to specify the roles of the PTC sales resources with
respect to Assisted Sales, and to develop and implement procedures,
methodologies, and protocols with respect to Assisted Sales. Such cooperation
will include (without limitation) discussion at meetings of the Governance
Committee of potential changes to Exhibit J-1.

To the extent a provision set forth in the body of this Exhibit J conflicts with
a provision set forth in any other attached Exhibit or Schedule under this
Agreement, the provisions set forth in this Exhibit J shall prevail.

 

2.

In the course of providing sales support services for RA and its Affiliates and
interacting with RA, an RA Affiliate, any actual or prospective customer of RA
or an RA Affiliate or any of their respective consultants, agents, or
representatives as part of the support being provided for Assisted Sales, the
PTC Sales Resources will be exposed to information that, consistent with Section
4.9 of this Agreement, is deemed Confidential Information of RA, including
[***].

 

3.

PTC and its Affiliates shall ensure that any Confidential Information of RA
obtained by or made available to the PTC Sales Resources as part of an Assisted
Sale will not be (a) used for any purpose other than performance of services
involving Assisted Sales in accordance with this Agreement, or (b) shared with
any other person, including without limitation any other employees of PTC and
its Affiliates except as necessary for PTC to comply with its obligations and
enjoy its rights under this Agreement, except as necessary for PTC to comply
with this Agreement.  PTC and its Affiliates agree to provide confidentiality
awareness training to all PTC Sales Resources who will be part of an Assisted
Sale. This training will discuss the confidentiality obligations of the PTC
Sales Resource under this Agreement, as well as best practices for protecting
RA, RA Affiliate, and third party confidential information.  PTC will provide a
copy of the training materials to RA upon request and will entertain reasonable
requests to modify such training materials.

 

4.

[***]

 

Exhibit J; Page 1

4850-6269-6907.6

--------------------------------------------------------------------------------

 

 

5.

When RA or its Affiliates use PTC Sales Resources as set forth in this Agreement
for an Assisted Sale that results in an Order relative to that Assisted Sale
during the term of this Exhibit J, RA or its Affiliates will pay PTC an Assisted
Sales Fee as specified in Exhibit F as compensation for the support provided by
the PTC Sales Resources. [***]

 

 

6.

The parties agree that they will review and discuss in good faith the terms of
this Exhibit J no later than 30 days before the end of [***].

 

7.

This Exhibit J will terminate and cease to be of any further force or effect on
[***], unless the Parties otherwise expressly agree in writing.

 




4850-6269-6907.6

--------------------------------------------------------------------------------

 

Exhibit J-1

 

List of Assisted Sale Accounts (as of the Effective Date)

 

[***]

 

 

 




4850-6269-6907.6

--------------------------------------------------------------------------------

 

Exhibit K

 

Certain [***]-headquartered Exclusive Customers

[***]

 

 

4850-6269-6907.6